Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

AMONG

 

NEENAH PAPER COMPANY OF CANADA

 

As Seller

 

and

 

NORTHERN PULP NOVA SCOTIA CORPORATION

 

As Purchaser

 

MADE AS OF

 

June 24, 2008

 

 

PICTOU PULP MILL AND WOODLANDS OPERATIONS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 – INTERPRETATION

1

 

 

 

1.1

Definitions

1

 

1.2

Headings

10

 

1.3

Extended Meanings

10

 

1.4

Statutory References

10

 

1.5

Accounting Principles

10

 

1.6

Currency, Prices and Values

10

 

1.7

Schedules

10

 

 

 

 

Article 2 – SALE AND PURCHASE

12

 

 

 

2.1

Assets to be Sold and Purchased

12

 

2.2

Retained Assets

14

 

2.3

Liabilities of Seller Assumed by Purchaser

15

 

2.4

Retained Liabilities

16

 

2.5

Non-Assignable Contracts or Licenses/Shared Contracts

17

 

2.6

Purchase Price

19

 

2.7

Purchase Price Adjustment

19

 

2.8

Allocation of Purchase Price; Taxes

23

 

2.9

Section 167 Elections

23

 

2.10

Section 85 Elections

23

 

2.11

Instruments of Conveyance and Assumption

24

 

 

 

 

Article 3 – REPRESENTATIONS AND WARRANTIES

24

 

 

 

3.1

Seller’s Representations and Warranties

24

 

3.2

Survival of Seller’s Representations, Warranties and Covenants

40

 

3.3

Purchaser’s Representations and Warranties

41

 

3.4

Survival of Purchaser’s Representations, Warranties and Covenants

43

 

 

 

 

Article 4 – COVENANTS

43

 

 

 

4.1

Governmental Filings

43

 

4.2

Expenses

43

 

4.3

Indemnification for Brokerage Commissions

43

 

4.4

Access to Records

44

 

4.5

Affiliation with Seller

44

 

4.6

Further Assurances

44

 

4.7

Mail and Money Received After Closing

45

 

4.8

Delivery of Books and Records

45

 

4.9

Use of Seller’s Trade Name

45

 

 

 

 

Article 5 – EMPLOYMENT AND BENEFIT PLAN ARRANGEMENTS

45

 

 

 

5.1

Employees

45

 

--------------------------------------------------------------------------------


 

 

5.2

Pension and Retirement Plans and Benefit Plans

46

 

 

 

 

Article 6 – CLOSING ARRANGEMENTS

46

 

 

 

6.1

Closing

46

 

 

 

 

Article 7 – GENERAL

47

 

 

 

7.1

Time of the Essence

47

 

7.2

Public Announcements

47

 

7.3

Benefit of the Agreement

47

 

7.4

Third Party Beneficiaries

47

 

7.5

Entire Agreement

47

 

7.6

Amendments and Waivers

47

 

7.7

Assignment

48

 

7.8

Notices

48

 

7.9

Remedies Cumulative

49

 

7.10

Governing Law

49

 

7.11

Attornment

49

 

7.12

Counterparts

49

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of June       , 2008, between NEENAH PAPER COMPANY OF
CANADA, an unlimited company incorporated under the laws of Nova Scotia
(“Seller”) and NORTHERN PULP NOVA SCOTIA CORPORATION, an unlimited company
incorporated under the laws of Nova Scotia (“Purchaser”).

 

PRELIMINARY STATEMENT

 

Seller desires to sell, on a going concern basis, substantially all of the
assets and properties owned by Seller, other than the Retained Assets (as
defined herein), which are used exclusively by or in connection with (i) the
business conducted by Seller at and only with respect to its Pictou County, Nova
Scotia pulp mill (the “Pictou Pulp Mill” or the “Pulp Business”) and (ii) the
business conducted by Seller in respect of its timberland properties in Nova
Scotia (specifically excluding the Woodlands (as defined herein)), including the
Debert Nursery (as defined herein) (the “Woodlands Business”, and collectively
with the Pulp Business, the “Purchased Businesses”), and Purchaser desires to
purchase the Purchased Businesses and assume substantially all of the related
liabilities, other than the Retained Liabilities (as defined herein), for the
consideration set forth below, subject to the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE 1 – INTERPRETATION

 

1.1                               Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, the following terms shall have the respective meanings
set out below and grammatical variations of such terms shall have corresponding
meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person,
and for these purposes “control” is the power whether by contract or ownership
of equity interests or otherwise to select a majority of the board of directors
or other supervisory management authority of an Entity, whether directly or
indirectly through a chain of Entities that are “controlled” within the
foregoing meaning; provided, however, that for purposes of this Agreement,
Seller and Purchaser shall be deemed not to be Affiliates of each other;

 

“Agreement” means this asset purchase agreement including the Preliminary
Statement and Schedules to this agreement, as amended, supplemented or restated
from time to time;

 

“Ancillary Agreements” means any written agreement to which Seller is or becomes
a party in connection with the execution and delivery by Seller of, and as
contemplated in any of, this Agreement, the Finance Purchase Agreement or the
Share Purchase Agreement;

 

1

--------------------------------------------------------------------------------


 

“Applicable Law” means any applicable domestic or foreign, federal, provincial
or local law, including any statute or subordinate legislation or treaty and any
applicable rule, regulation, ordinance, requirement, order, Permit, judgment,
injunction, award or decree or other binding requirement of a Governmental
Authority having the force of law;

 

“Assets” has the meaning set out in Section 2.1;

 

“Assumed Contracts” has the meaning set forth in Section 2.1(f);

 

“Assumed Liabilities” has the meaning set forth in Section 2.3;

 

“Benefit Plans” means all plans, arrangements, agreements, programs, policies,
practices or undertakings, whether oral or written, formal or informal, funded
or unfunded, insured or uninsured, registered or unregistered, to which Seller
is a party or bound or in which the Employees participate or under which Seller
has, or will have, any liability or contingent liability or pursuant to which
payments are made or benefits are provided, or an entitlement to payments or
benefits may arise with respect to any of the Employees, Former Employees,
Retired Employees, directors or officers, individuals working on contract with
Seller or other individuals providing services to Seller of a kind normally
provided by employees (or any spouses, dependants, survivors or beneficiaries of
any such Persons), in each case relating to the Purchased Businesses, including
the Pension and Retirement Plans but excluding Statutory Plans, Multi-Employer
Plans and stock-based compensation plans;

 

“Boat Harbour Documents” has the meaning set out in Section 2.3(b);

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
New York, New York, Atlanta, Georgia or Halifax, Nova Scotia;

 

“Capital Projects” means the planned capital expenditures program associated
with the annual maintenance down for the Pictou Mill scheduled to occur in
April and May 2008, as set forth on Schedule 1.1(f);

 

“Canso” means Canso Chemicals Limited, a corporation incorporated under the laws
of the Province of Nova Scotia;

 

“Closing” means the closing of the transactions contemplated hereby;

 

“Closing Date” means the date hereof;

 

“Collective Agreement” has the meaning set out in Section 3.1(l)(i);

 

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment, whether written or oral;

 

“Debert Nursery” means the Debert Nursery office, storage buildings, greenhouses
and seed orchards located at 381 Plains Road, Debert, Colchester County, Nova
Scotia;

 

“Deeds and Assignments” has the meaning set out in Section 2.11(a)(iv);

 

2

--------------------------------------------------------------------------------


 

“Distribution Agreement” means the Distribution Agreement dated as of
November 30, 2004 between Kimberly-Clark Corporation and NPI;

 

“Down” means the annual maintenance down at the Pictou Mill scheduled to occur
in April and May 2008 as described in Schedule 1.1(g);

 

“Effluent Treatment System” means all or any portion of any system that
transports, mixes, stabilizes, treats (actively or passively), conveys or
discharges the effluent from the Pictou Pulp Mill, including (i) the under river
pipeline, settling ponds, aerated stabilization basin and Boat Harbour and
(ii) all man-made and natural drainage systems and appurtenances that connect or
are otherwise related to such systems;

 

“Employees” means all individuals who immediately prior to the Time of Closing
are employed by, or engaged on contract to provide employment services, or sales
or other agents or representatives of Seller in connection with the Pulp
Business or the Woodlands Business, whether on a regular full-time, part-time,
casual or temporary basis (including surge hires) in those operations being sold
to Purchaser, including any Inactive Employees, but excluding any employees of
Seller in respect of the Terrace Bay, Ontario pulp mill or any other business or
operation of Seller who, immediately prior to the Time of Closing, are not
employed by Seller in connection with either of the Purchased Businesses;

 

“Entity” means a Person other than an individual;

 

“Environmental Law” means any Applicable Law or rule of common law in existence
on the date of this Agreement or the Closing Date relating to the environment,
the protection of the natural environment, human health or both, including those
pertaining to (i) reporting, licensing, permitting, investigating, remediating
and cleaning up any Release of Hazardous Substances or (ii) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport and
handling of Hazardous Substances (provided that only for the purposes of the
definition of “Environmental Liabilities” below, “Environmental Law” shall
include changes to such Environmental Laws after the Closing Date);

 

“Environmental Liabilities” means all liabilities, obligations, claims, damages,
responsibilities, costs and expenses (including legal costs, engineering,
consulting and laboratory fees and expenses, capital expenditures, fines,
penalties, financial responsibility for cleanup costs, corrective action,
removal, remedial actions and response actions, and any other compliance,
corrective, investigative or remedial measures required by any Environmental Law
or as a result of any third party claims, judgments or settlements) existing on,
or incurred or arising from and after, the Closing Date as a result of or in
connection with:

 

(a)                                  the violation of any Environmental Law
resulting from or in connection with the operation, use or ownership of the
Assets (A) on or before the Closing Date, by Seller or, to the extent of
Seller’s obligations on a several basis under the Distribution Agreement in
respect of the Assets, by the predecessor owner thereof, or (B) after the
Closing Date, by Purchaser; or

 

(b)                                 any order, written claim or demand, action,
citation, fine or other proceeding by any Governmental Authority or by any
non-governmental third party, actual,

 

3

--------------------------------------------------------------------------------


 

pending or threatened, pursuant to any Environmental Law with respect to or in
connection with:

 

(i)    the operation, use or ownership of the Assets (A) on or before the
Closing Date by Seller or, to the extent of Seller’s obligations on a several
basis under the Distribution Agreement in respect of the Assets, by the
predecessor owner thereof, or (B) after the Closing Date, by Purchaser;

 

(ii)   the ownership or operation of the Real Property or the facilities or
activities thereon or thereabout (A) on or before the Closing Date by Seller or,
to the extent of Seller’s obligations on a several basis under the Distribution
Agreement in respect of the Real Property, by the predecessor owner thereof, or
(B) after the Closing Date, by Purchaser; or

 

(iii)  the installation, use, operation or closure of, or in any way related to,
any Effluent Treatment System, or any part thereof, including any receiving
water of the Effluent Treatment System (A) on or before the Closing Date by
Seller or, to the extent of Seller’s obligations on a several basis under the
Distribution Agreement in respect of the Effluent Treatment System, by the
predecessor owner thereof, or (B) after the Closing Date, by Purchaser;

 

“ETA” has the meaning set out in Section 2.9;

 

“Excluded Forest Licenses” has the meaning set out in Section 3.1(s)(ii);

 

“Finance Purchase Agreement” means the asset purchase agreement dated as of the
date hereof between Seller and Azure Mountain Capital Financial Corporation;

 

“Financial Statements” means the Year End Financial Statements and the Interim
Financial Statements;

 

“Forest Licenses” has the meaning set out in Section 3.1(s)(i);

 

“Former Employees” has the same extended and comprehensive meaning as
“Employees” except that it refers to those individuals previously employed or
engaged on contract by Seller but not employed or engaged on contract by Seller
at the Time of Closing, excluding any former employees of the Terrace Bay,
Ontario pulp mill or any other business or operation of Seller;

 

“GAAP” has the meaning set out in Section 1.5;

 

“Governmental Authority” means any domestic or foreign, federal, provincial,
municipal, local or other governmental, quasi-governmental, legislative,
executive, judicial or administrative body or person having jurisdiction in the
relevant circumstances, including any governmental ministry, agency, branch,
department, commission, board, tribunal, bureau or arbitrator;

 

“Hazardous Substance” means any substance or material that is prohibited,
controlled or regulated by any Governmental Authority pursuant to Environmental
Laws including pollutants,

 

4

--------------------------------------------------------------------------------


 

contaminants, dangerous goods or substances, controlled products, toxic or
hazardous substances or materials or hazardous wastes, all as defined in or
pursuant to any Environmental Law;

 

“Inactive Employee” means an Employee who, immediately prior to the Time of
Closing, is: (i) receiving WCB disability benefits, (ii) on leave or off work
due to disability, whether paid or unpaid, including any such Employee who is
receiving weekly indemnity, short-term or long-term disability wage replacement
payments, or (iii) on strike, lock-out, lay-off or leave of absence, including
pregnancy and parental leave;

 

“Instruments of Assumption” has the meaning set out in Section 2.11(b)(ii);

 

“Intellectual Property” means trade or brand names, business names, trade-marks
(including logos), trade-mark registrations and applications, service marks,
service mark registrations and applications, copyrights, copyright registrations
and applications, issued patents and pending applications and other patent
rights, industrial design registrations, pending applications and other
industrial design rights, trade secrets, proprietary information and know-how,
equipment and parts lists and descriptions, instruction manuals, inventions,
inventors’ notes, research data, blue prints, drawings and designs, formulae,
processes, technology and other intellectual property, together with all rights
under licences, registered user agreements, technology transfer agreements and
other agreements or instruments relating to any of the foregoing, in each case
relating to either of the Purchased Businesses and not comprising a Retained
Asset as of the Closing Date or the date hereof and expressly excludes “Neenah
Paper Company of Canada”, “NPCC”, “Neenah Paper”, “NP”, “NPI” and any variations
thereof;

 

“Interim Financial Statements” means the financial statements of the Purchased
Businesses as of and for the periods ended January 31, 2008, February 29, 2008
and March 31, 2008 presented in accordance with GAAP with the exception of the
exclusion of the statement of cash flows, the statement of equity and the notes
thereto and the exclusion from the income statement of pulp and currency
hedging, miscellaneous transaction charges and corporate overhead allocations, a
copy of which is annexed hereto as Schedule 1.1(a);

 

“Inventory” has the meaning set out in Section 2.1(d)(i);

 

“Issued Shares” has the meaning set out in Section 2.6(b);

 

“ITA” has the meaning set out in Section 2.10;

 

“K-C Global” means Kimberly-Clark Global Sales, Inc. and its successors and
assigns;

 

“knowledge”, with respect to Seller, means the actual knowledge, after due
enquiry, of any of the Persons listed on Schedule 1.1(b);

 

“Landlord Real Property Leases” has the meaning set out in Section 3.1(i)(ii);

 

“Leased Real Property” means the land, buildings and other improvements covered
by the Tenant Real Property Leases;

 

5

--------------------------------------------------------------------------------


 

“lien or other encumbrance” or “Encumbrance” means any lien, pledge, hypothec,
mortgage, security interest of any nature, adverse claim, reservation, easement,
title retention agreement, claim, lease, charge, option, right of first refusal,
easement, servitude, transfer restriction under any shareholder or similar
agreement, encumbrance or any other restriction or limitation whatsoever, or any
Contract to create any of the foregoing;

 

“Losses” means all fines, losses, liabilities, damages, deficiencies, costs or
expenses (including interest, legal fees and disbursements of legal counsel)
arising directly or indirectly as a consequence of such matter;

 

“Material Adverse Change” and “Material Adverse Effect” mean any event, change
or effect that, when taken individually or together with all other adverse
effects, will or is reasonably likely to have a materially adverse effect on the
business, affairs, capitalization, assets, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Pulp Business or the
Woodlands Business, in each case taken as a whole; provided, however, that
effects or changes relating to:

 

(a)                                  changes in general political and economic
conditions and changes affecting generally the industries and markets in which
the Pulp Business or the Woodlands Business is conducted that, in any of the
foregoing cases, do not affect the Pulp Business or the Woodlands Business, in
each case taken as a whole, in a disproportionate manner relative to other
participants in the same industry as the Pulp Business or the Woodlands
Business;

 

(b)                                 the effect of any changes in applicable
laws, regulations or accounting rules; and

 

(c)                                  the fact of the pendency of the
transactions contemplated by this Agreement and the identity of Purchaser;

 

are not Material Adverse Changes or Material Adverse Effects and are not to be
taken into account in determining whether a Material Adverse Change or a
Material Adverse Effect has occurred;

 

“Mill Accounts Receivables” means the trade receivables of the Pulp Business as
reflected in Seller’s general ledger accounts numbers 000-0321 and 000-0321-100;

 

“Mill Inventories” means the hardwood pulp inventory and the softwood pulp
inventory of the Pulp Business as reflected in Seller’s general ledger accounts
numbers 000-0631 and 000-0633, respectively;

 

“MOU” has the meaning set out in Section 2.3(b);

 

“Multi-Employer Plans” means plans, arrangements, agreements, programs,
policies, practices or undertakings whether funded or unfunded, insured or
uninsured, registered or unregistered, to which Seller is a party or bound or in
which the Employees participate or under which Seller has, or will have, any
liability or contingent liability, or pursuant to which payments are made, or
benefits are provided to, or an entitlement to payments or benefits may arise
with respect to any of its Employees, Former Employees or Retired Employees (or
any spouses, dependants,

 

6

--------------------------------------------------------------------------------


 

survivors or beneficiaries of any such Persons) and to which Seller is required
to contribute and which are not maintained or administered by Seller or any of
its Affiliates;

 

“Non-Assigned Contract” has the meaning set out in Section 2.5(b);

 

“Nova Scotia Forest Acts” means the Crown Lands Act (Nova Scotia), the Forests
Act (Nova Scotia) and the Scott Maritimes Limited Agreement (1965) Act (Nova
Scotia) in effect on the date hereof and all amendments and supplements thereto
and all regulations and rules made pursuant thereto and all policy statements,
guidelines, orders and decisions relating thereto;

 

“NPI” means Neenah Paper, Inc., a corporation incorporated under the laws of
Delaware;

 

“OPEBs” means every benefit plan, program, agreement or arrangement maintained
or contributed to or provided by Seller for the benefit of any Retired Employee
or their respective dependents or beneficiaries other than Pension Plans or the
SERP;

 

“Owned Real Property” has the meaning set out in Section 3.1(h)(i);

 

“Pension and Retirement Plans” means, collectively, the Pension Plans, the OPEBs
and the SERP;

 

“Pension Plans” means the Neenah Paper Canada Nova Scotia Hourly Pension Plan
and the Neenah Paper Canada Nova Scotia Salaried Pension Plan;

 

“Permits” means all permits, consents, waivers, licences, certificates,
approvals, authorizations, registrations, franchises, rights, privileges and
exemptions or any item with a similar effect as the foregoing issued or granted
by any Governmental Authority, other than the Forest Licenses;

 

“Permitted Encumbrances” means:

 

(a)                                  the reservations in any original grants
from the Crown of any Real Property or interest therein which do not materially
detract from the value of the Real Property concerned or materially impair its
use in the operation of the Purchased Businesses;

 

(b)                                 undetermined or inchoate liens, charges and
privileges incidental to current construction or current operations and
statutory liens, charges, adverse claims, security interests or encumbrances of
any nature whatsoever claimed or held by any Governmental Authority which have
not at the time been filed or registered against the title to an Asset or served
upon Seller pursuant to law or which relate to obligations not due or
delinquent;

 

(c)                                  liens for taxes, assessments and
governmental charges that are due but are being contested in good faith and
diligently by appropriate proceedings and for the payment of which adequate
provision has been made in the Interim Financial Statements;

 

7

--------------------------------------------------------------------------------


 

(d)                                 servitudes, easements, restrictions,
rights-of-way and other similar rights in the Real Property or any interest
therein, provided the same are not of such nature as to materially adversely
affect the use or value of the property subject thereto;

 

(e)                                  security given in the ordinary course of
the Purchased Businesses to any public utility, municipality or Governmental
Authority or to any statutory or public authority in connection with the
operations of the Purchased Businesses, other than security for borrowed money;

 

(f)                                    carriers’, mechanics’, warehousemen’s,
suppliers’, repairers’, storers’ or similar possessory liens or encumbrances
arising in the ordinary course of business of the Purchased Businesses in
respect of Assumed Liabilities; and

 

(g)                                 the Encumbrances described in Schedule
1.1(c);

 

“Person” means any individual, corporation, company, unlimited company, limited
liability company, partnership, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, Governmental Authority or other
legal or business entity however designated or constituted;

 

“Pictou Pulp Mill” has the meaning set out in the Preliminary Statement;

 

“PLFN” means the Pictou Landing First Nation;

 

“Project Wahoo Data Site” means the online data site for Project Wahoo hosted by
Merrill Corporation’s DataSite that contains due diligence materials made
available by Seller relating to the Pulp Business;

 

“Pulp Business” has the meaning set out in the Preliminary Statement;

 

“Purchase Price” has the meaning set out in Section 2.6;

 

“Purchased Businesses” has the meaning set out in the Preliminary Statement;

 

“Purchaser” has the meaning set out on Page 1;

 

“Purchaser Required Consents” means the consents and approvals listed in
Schedule 1.1(d);

 

“Real Property” means collectively the Owned Real Property and the Leased Real
Property;

 

“Real Property Leases” means the Tenant Real Property Leases and the Landlord
Real Property Leases;

 

“Release” means any release or discharge of any Hazardous Substance into the
environment including any discharge, spray injection, inoculation, abandonment,
deposit, spillage, leakage, seepage, pouring, emission, emptying, throwing,
dumping, placing, exhausting, escape, leach, migration, dispersal, dispensing or
disposal;

 

“Retained Assets” has the meaning set out in Section 2.2;

 

8

--------------------------------------------------------------------------------


 

“Retained Liabilities” has the meaning set out in Section 2.4;

 

“Retained Litigation” has the meaning set out in Section 2.2(i);

 

“Retired Employee” means any Employee who retires at (or who was retired before)
the Time of Closing or who has by that time confirmed to Seller, orally or in
writing, that he or she intends to retire;

 

“Seller” has the meaning set out on Page 1;

 

“SERP” means the Supplemental Retirement Benefit Plan for Neenah Paper Company
of Canada, as applicable to the Employees or Retired Employees;

 

“Share Purchase Agreement” means the amended and restated share purchase
agreement dated the date hereof between, among others, Seller, Northern Pulp NS
LP and Azure Mountain Capital Financial LP;

 

“Shared Contract” has the meaning set out in Section 2.5(c);

 

“Statutory Plans” means statutory benefit plans that Seller is required to
participate in or comply with, including the Canada and Québec Pension Plans and
plans administered pursuant to applicable health tax, workers’ compensation
insurance and employment insurance legislation;

 

“Taxes” means any federal, provincial, local or foreign, income, capital,
branch, goods and services, value added, harmonized sales, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, or excise tax, or any
other tax, custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or penalty, imposed by any
Governmental Authority; provided, however, that in no event shall Taxes be
deemed to include any transfer tax or capital gains tax payable in connection
with the purchase and sale of the Assets;

 

“Tenant Real Property Leases” has the meaning set out in Section 3.1(i)(i);

 

“Time of Closing” means 10:00 a.m. in Nova Scotia on the Closing Date, with an
effective Time of Closing for accounting purposes of 12:01 a.m. in Nova Scotia
on the Closing Date;

 

“WCB” means the Workers Compensation Board (Nova Scotia);

 

“Woodlands” has the meaning set out in Section 2.2(g);

 

“Woodlands Business” has the meaning set out in the Preliminary Statement;

 

“Working Capital” means the current working capital assets of Seller relating to
the Purchased Businesses other than the Mill Accounts Receivables, the Mill
Inventories and cash and cash equivalents; and

 

“Year End Financial Statements” means the financial statements of the Purchased
Businesses as of and for the years ended December 31, 2005, 2006 and 2007
presented in accordance with

 

9

--------------------------------------------------------------------------------


 

GAAP with the exception of the exclusion of the statement of cash flows, the
statement of equity and notes thereto and the exclusion from the income
statement of pulp and currency hedging, miscellaneous transaction charges and
corporate overhead allocations, a copy of which is annexed hereto as Schedule
1.1(e).

 

1.2                               Headings

 

The division of this Agreement into articles and sections and the insertion of a
table of contents and headings are for convenience of reference only and are not
to affect the construction or interpretation of this Agreement.  The terms
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.

 

1.3                               Extended Meanings

 

In this Agreement words importing the singular number only include the plural
and vice versa and words importing any gender include all genders.  Unless
something in the subject matter or context is inconsistent therewith, the term
“including” means “including without limiting the generality of the foregoing”.

 

1.4                               Statutory References

 

Unless something in the subject matter or context is inconsistent therewith and
except with respect to Environmental Laws, each reference to any statute refers
to that statute and to the regulations made under that statute, as now enacted
or as the same may from time to time be amended, re-enacted or replaced.

 

1.5                               Accounting Principles

 

Wherever in this Agreement reference is made to a calculation to be made or an
action to be taken in accordance with generally accepted accounting principles,
such reference will be deemed to be to the generally accepted accounting
principles in the United States from time to time (“GAAP”), applicable as at the
date on which such calculation or action is made or taken or required to be made
or taken.

 

1.6                               Currency, Prices and Values

 

All references to currency, prices and values (monetary, accounting, financial
or otherwise) herein are to lawful currency of Canada unless otherwise
specified.

 

1.7                               Schedules

 

(a)                                  The following Schedules are attached to and
form part of this Agreement*:

 

Schedule

 

 

Contents

 

 

 

 

Schedule 1.1(a)

 

-

Interim Financial Statements

Schedule 1.1(b)

 

-

Knowledge of Certain Persons

 

10

--------------------------------------------------------------------------------


 

Schedule

 

 

Contents

 

 

 

 

Schedule 1.1(c)

 

-

List of Permitted Encumbrances

Schedule 1.1(d)

 

-

List of Purchaser Required Consents

Schedule 1.1(e)

 

-

Year End Financial Statements

Schedule 1.1(f)

 

-

List of Capital Projects

Schedule 1.1(g)

 

-

Description of Annual Maintenance Down

Schedule 2.1(d)(ii)

 

-

Part A: List of Machinery, Equipment and Furniture;

 

 

 

Part B: List of Owned and Leased Vehicles

Schedule 2.1(f)

 

-

List of Assumed Contracts

Schedule 2.1(k)

 

-

List of Permits and Certificates of Approval

Schedule 2.1(m)

 

-

List of Trademarks, Patents, Industrial Designs,

 

 

 

Licenses and Agreements

Schedule 2.2(d)

 

-

List of Retained Contracts

Schedule 2.2(g)

 

-

Woodlands Parcel Identification Numbers

Schedule 2.2(i)

 

-

Retained Litigation

Schedule 2.3(b)

 

-

List of Boat Harbour Documents

Schedule 2.4(b)

 

-

List of Retained Liabilities in respect of Employees,

 

 

 

Former Employees and Retired Employees

Schedule 2.5(b)

 

-

List of Non-Assigned Contracts

Schedule 2.8

 

-

Allocation of Purchase Price

Schedule 2.10

 

-

Section 85(1) Tax Election Amounts

Schedule 3.1(c)

 

-

Ordinary Course; No Material Adverse Change

Schedule 3.1(d)

 

-

Compliance with Laws; Permits

Schedule 3.1(d)(iii)

 

-

List of Material Permits

Schedule 3.1(f)

 

-

Actions and Proceedings

Schedule 3.1(g)

 

-

List of Consents, Approvals, Actions, Filings and Notices

Schedule 3.1(h)(i)

 

-

Legal Description of Owned Real Property

Schedule 3.1(i)(i)

 

-

List of Tenant Real Property Leases

Schedule 3.1(i)(ii)

 

-

List of Landlord Real Property Leases

Schedule 3.1(i)(iii)

 

-

Compliance with Real Property Leases

Schedule 3.1(l)

 

-

List of Collective Agreements

Schedule 3.1(l)(v)

 

-

List of Employment Contracts ($100,000 or more)

Schedule 3.1(l)(vii)

 

-

Changes in Workers Compensation Rating Assessment

Schedule 3.1(m)(i)

 

-

List of Benefit Plans

Schedule 3.1(m)(ii)

 

-

List of Actions and Claims under Benefit Plans

Schedule 3.1(m)(v)

 

-

Pension Plan Wind-up Amounts (Distribution of Assets Pending)

Schedule 3.1(m)(ix)

 

-

List of OPEBs under Benefit Plans

Schedule 3.1(m)(xiii)

 

-

List of Amendments and Proposed Amendments to Benefit Plans

Schedule 3.1(o)

 

-

Location of Assets

Schedule 3.1(p)

 

-

Operations - Exceptions

Schedule 3.1(q)

 

-

Contracts - Exceptions

Schedule 3.1(s)(i)

 

-

List of Forest Licenses

Schedule 3.1(s)(ii)

 

-

List of Excluded Forest Licenses

 

11

--------------------------------------------------------------------------------


 

Schedule

 

 

Contents

 

 

 

 

Schedule 3.1(u)

 

-

Insurance Policies

Schedule 3.1(v)

 

-

Other Boat Harbour and Effluent Treatment System Documents

Schedule 3.1(aa)(i)

 

-

Changes in Customer Relationships

Schedule 3.1(bb)(i)

 

-

Compliance with Environmental Laws

Schedule 3.1(bb)(ii)

 

-

List of Environmental Permits

Schedule 3.1(bb)(iv)

 

-

Hazardous Substances

Schedule 3.1(bb)(v)

 

-

Written Notices of Non-Compliance with Environmental Laws

 

--------------------------------------------------------------------------------

* The schedules listed above have been omitted in accordance with Item
601(b)(2) of Regulation S-K. The Company hereby undertakes to furnish to the
Securities and Exchange Commission a copy of any omitted exhibits or schedules
upon supplemental request.

 

(b)           Any matter disclosed on any of the Schedules hereto shall be
deemed to be disclosed on each other Schedule hereto relating to such matters.

 

ARTICLE 2 – SALE AND PURCHASE

 

2.1          Assets to be Sold and Purchased

 

Seller hereby sells, assigns, transfers, conveys and delivers to Purchaser, as
of the Time of Closing, all of the properties, assets and other claims, rights
and interests of Seller and its Affiliates relating to the Purchased Businesses,
other than the Retained Assets, including:

 

(a)           all of the property and assets owned or used by Seller in
connection with or otherwise relating to the Purchased Businesses on the Closing
Date, whether real or personal, tangible or intangible, of every kind and
description wheresoever situate, as a going concern (subject to transactions and
adjustments in the ordinary course of business, consistent with past practice,
from the date of this Agreement to the Closing Date);

 

(b)           all of the Owned Real Property;

 

(c)           the shares of Canso owned by Seller;

 

(d)           all of Seller’s tangible personal property relating primarily to
the Purchased Businesses on the Closing Date, including:

 

(i)    inventories of the Purchased Businesses consisting of raw materials,
work-in-process, chemicals, maintenance and finishing supplies, packaging
materials, stores, spare parts and similar items of inventory and, in respect

 

12

--------------------------------------------------------------------------------


 

of the Woodlands Business (but not the Pulp Business), the other current working
capital assets of Seller relating thereto (including finished goods inventories
and all accounts receivable, book debts and other debts due or accruing due to
Seller in connection with the Woodlands Business) (collectively, the
“Inventory”); and

 

(ii)   machinery, equipment, furniture, fixtures, furnishings, parts, tooling
molds, dies, jigs or patterns and other fixed assets, including the machinery,
equipment and furniture described in Part A of Schedule 2.1(d)(ii) and all
trucks, cars and other vehicles (whether owned or leased) described in Part B of
Schedule 2.1(d)(ii);

 

(e)           the Working Capital;

 

(f)            subject to Section 2.5, all of Seller’s rights, title and
interest under all agreements, Contracts or commitments to which Seller is
entitled in connection with the Purchased Businesses, including all unfilled
purchase orders received by, and all forward commitments for supplies or
materials made to, Seller in the usual and ordinary course of business for the
Purchased Businesses, all consultant Contracts or commitments relating to the
Collective Agreement, and the Benefit Plans (but excluding any stock-based
compensation plans), in each case whether written or oral (collectively, the
“Assumed Contracts”), including those described in Schedule 2.1(f);

 

(g)           all books and records (other than accounting, tax or similar
records required for Seller’s tax audit purposes, copies of which will be
provided to Purchaser) of Seller relating primarily to the Purchased Businesses,
including all files, documents, sales and other records, customer and supplier
lists, price lists, advertising materials, manufacturing data, production
records, inventory records, computer files and programs, operating data,
environmental studies and plans (including such studies and plans relating to
the Pictou Pulp Mill, the Effluent Treatment System and Boat Harbour),
maintenance records, personnel records, WCB files and all other employee or
employment records, specifically including those relevant to the administration
or wind-up of the Pension and Retirement Plans or Benefit Plans, insurance
records, forest management planning records and associated computer records, and
operational manuals (subject to the right of Seller to make copies of such books
and records to the extent they relate to any business of Seller not being
acquired by Purchaser hereunder or which Seller requires for purposes of
complying with Applicable Law and to have future reasonable access to said books
and records to the extent reasonably necessary);

 

(h)           all rights of Seller under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
in connection with the Assets;

 

(i)            subject to Section 2.5, all of Seller’s right, title and interest
under the Real Property Leases;

 

13

--------------------------------------------------------------------------------


 

(j)            subject to Section 2.5, all of Seller’s right, title and interest
under the Forest Licenses, other than the Excluded Forest Licenses;

 

(k)           subject to Section 2.5, all Permits and certificates of approval
relating to the Purchased Businesses listed in Schedule 2.1(k);

 

(l)            the goodwill of the Purchased Businesses, including the right of
Purchaser to represent itself as carrying on the Purchased Businesses in
continuation of and in succession to Seller, but excluding any right to use the
name “Neenah Paper”, “Neenah Paper Company of Canada”, “NP” and “NPCC” and any
variants thereof except as contemplated in Section 4.9 or as otherwise agreed to
by the parties in writing; and

 

(m)          the trademarks, patents and patent licence agreements described in
Schedule 2.1(m) and any trade secrets, know-how or other Intellectual Property
used primarily in the Purchased Businesses, but excluding any right to use the
name “Neenah Paper”, “Neenah Paper Company of Canada”, “NP” and “NPCC” and any
variants thereof except as contemplated in Section 4.9 or as otherwise agreed to
by the parties in writing.

 

All of the foregoing assets and properties being sold, assigned, transferred,
conveyed and delivered to Purchaser hereunder (other than the Retained Assets)
are hereinafter referred to as the “Assets”.

 

2.2          Retained Assets

 

Anything in Section 2.1 to the contrary notwithstanding, there shall be excluded
from the Assets being sold, assigned, transferred and conveyed to Purchaser
hereunder and not included within the meaning of the term “Assets” (such
excluded assets being referred to as the “Retained Assets”):

 

(a)           all rights of Seller under this Agreement, the Finance Purchase
Agreement, the Share Purchase Agreement and the Ancillary Agreements;

 

(b)           all rights of Seller to refunds, rebates or credits of any Taxes
relating to the Purchased Businesses for all periods (or partial periods) ending
on or prior to the Closing Date, all refunds or returns of any overpayment or
erroneous payment of Taxes by Seller prior to the Closing Date and all
prepayments of Taxes by Seller for any period, whether ending prior to, on or
after the Closing Date;

 

(c)           any insurance policies in respect of the Assets and prepayments in
respect thereof, and all rights to refunds, rebates or credits under such
policies;

 

(d)           the Contracts listed in Schedule 2.2(d) and all rights of Seller
thereunder;

 

(e)           all minute books and stock ledgers of Seller;

 

(f)            all indebtedness to Seller of any Affiliate of Seller;

 

14

--------------------------------------------------------------------------------


 

(g)           Seller’s right, title and interest in the timberlands owned by
Seller in Nova Scotia, including those that have the parcel identification
numbers and descriptions set out on Schedule 2.2(g) (the “Woodlands”);

 

(h)           the Mill Accounts Receivables, the Mill Inventories and cash and
cash equivalents of the Purchased Businesses;

 

(i)            proceeds of any litigation in respect of the Pictou Pulp Mill or
the functioning, use or condition of the Assets prior to the Closing Date
described in Schedule 2.2(i) (the “Retained Litigation”); and

 

(j)            except for the shares of Canso, the shares in the capital of or
other equity or proprietary interests in any Person.

 

2.3          Liabilities of Seller Assumed by Purchaser

 

Purchaser hereby assumes, as of the Time of Closing, and agrees to hereafter
perform or satisfy all liabilities and other obligations of Seller arising in
respect of the operations of the Purchased Businesses or from the functioning,
use and condition of the Assets before, on or after the Closing Date, other than
those which constitute Retained Liabilities under this Agreement, including:

 

(a)           all liabilities and obligations of Seller under the Assumed
Contracts, the Real Property Leases, the Permitted Encumbrances, the
transferable Permits and the Forest Licenses, other than the Excluded Forest
Licenses;

 

(b)           all Environmental Liabilities of Seller, including those arising
under the Memorandum of Understanding dated September 27, 2001, between the PLFN
and Kimberly-Clark Inc., as amended and assigned to Seller (the “MOU”), the
Lease Agreement, the License Agreement, the Indemnity Agreement and the Water
Supply Agreement in connection with the Memorandum of Understanding dated
December 1, 1995 between Her Majesty The Queen in Right of the Province of Nova
Scotia and Scott Maritimes Limited (predecessor-in-interest of Seller), and the
other material letters and agreements relating to any of the foregoing documents
listed in Schedule 2.3(b) (collectively, the “Boat Harbour Documents”);

 

(c)           any liability or obligation with respect to Taxes applicable to
the Assets for any period (or partial period) beginning at or after the Closing
Date;

 

(d)           the employment and Benefit Plan obligations and liabilities for
the Employees of Seller and the Pension and Retirement Plans related obligations
and liabilities of the Retired Employees and the Former Employees of Seller as
set out in Sections 5.1 and 5.2(b); and

 

(e)           any and all obligations and liabilities of Seller, NPI and their
Affiliates arising from and after the Time of Closing under that certain Amended
and Restated Pulp

 

15

--------------------------------------------------------------------------------


 

Supply Agreement dated as of November 30, 2004 by and between NPI and K-C
Global.

 

All of the foregoing liabilities and obligations of Seller being assumed by
Purchaser hereunder are hereinafter referred to as the “Assumed Liabilities”.

 

2.4          Retained Liabilities

 

Notwithstanding anything to the contrary contained herein, Purchaser shall not
hereby assume, or in any way be liable or responsible for, and Seller shall
perform or satisfy:

 

(a)           any liability or obligation with respect to Taxes applicable to
the Assets or the Purchased Businesses for any period (or partial period) ending
prior to the Closing Date, whether or not due and payable prior to or after such
time;

 

(b)           all liabilities and obligations of Seller to pay any amount to any
Employee, Former Employee, Retired Employee or any other Person in connection
with the sale of the Terrace Bay, Ontario pulp mill business or the sale or
proposed sale of the Woodlands as described in Schedule 2.4(b);

 

(c)           the liabilities referred to in Section 5.2(a) as Retained
Liabilities;

 

(d)           any liability or obligation of Seller under the MOU to transfer
any real property to or for the benefit of the PLFN;

 

(e)           any liability or obligation of Seller for any amounts or costs
paid or payable, including any Benefit Plan costs resulting from an order of a
Governmental Authority, as a result of the termination of an employee of either
of the Purchased Businesses by Seller during the period beginning on or after
the date of the Share Purchase Agreement and ending immediately prior to the
Closing;

 

(f)            all liabilities and obligations relating to the Retained
Litigation; and

 

(g)           any liability or obligation of Seller:

 

(i)      based upon or arising under this Agreement, the Finance Purchase
Agreement, the Share Purchase Agreement or the Ancillary Agreements;

 

(ii)     relating to or arising under or in respect of the Retained Assets,
Seller’s operations and businesses (including its Terrace Bay, Ontario pulp mill
business) not comprising part of the Purchased Businesses; and

 

(iii)    with respect to any lien or other encumbrance in respect of any of the
Assets other than Permitted Encumbrances.

 

All of the foregoing liabilities and obligations of Seller not being assumed by
Purchaser hereunder are hereinafter sometimes collectively referred to as the
“Retained Liabilities”.

 

16

--------------------------------------------------------------------------------


 

2.5          Non-Assignable Contracts or Licenses/Shared Contracts

 

(a)           To the extent that:

 

(i)      assignment hereunder by Seller to Purchaser of any Real Property Lease,
Assumed Contract, Permit or Forest License (but only to the extent such Forest
License is not issued by or entered into with a Governmental Authority whose
consent to assignment is required by Applicable Law) or

 

(ii)     transfer hereunder of books and records,

 

is not permitted or is not permitted without the consent of a third party, this
Agreement shall not be deemed to constitute an undertaking to assign or transfer
the same, as applicable, if such consent has not been given, is not hereafter
given or if such an undertaking otherwise would constitute a breach of or cause
a loss of benefits thereunder.  From and after the Closing, Seller shall use all
commercially reasonable efforts (other than the payment of money or the deposit
of funds by Seller on behalf of Purchaser) to obtain any and all such third
party consents, and Purchaser shall reasonably cooperate with Seller in such
efforts.

 

(b)           To the extent that Seller has been unable to obtain any required
third party consent in respect of a Real Property Lease, Assumed Contract,
Permit or Forest License (but only to the extent such Forest License is not
issued by or entered into with a Governmental Authority whose consent to
assignment is required by Applicable Law) as contemplated by
Section 2.5(a) (each such Real Property Lease, Assumed Contract, Permit or
Forest License is referred to as a “Non-Assigned Contract”), Seller shall
continue to be bound by any such Non-Assigned Contract.  In such event, to the
maximum extent permitted by Applicable Law and the terms of the Non-Assigned
Contract, from and after the Closing:

 

(i)      Seller shall make the benefit of such Non-Assigned Contract available
to Purchaser with the intent that Purchaser will be in the same economic
position as if such Non-Assigned Contract had been transferred to it, including
holding any such Non-Assigned Contract in trust for Purchaser or acting as agent
for Purchaser or entering into back to back arrangements with Purchaser in
respect of such Non-Assigned Contract; and

 

(ii)     the assignment provisions contemplated in this Agreement shall operate
to the extent permitted by Applicable Law and the applicable Non-Assigned
Contract to create a subcontract, sublease or sublicense with Purchaser whereby
Purchaser will perform each relevant Non-Assigned Contract and be entitled to
receive all related benefits, in accordance with its terms.  To the extent such
subcontract, sublease or sublicense is created:

 

(A)          Purchaser shall pay, perform and discharge fully all obligations of
Seller under any such Non-Assigned Contract from and after the Closing Date and
shall indemnify Seller against any Losses

 

17

--------------------------------------------------------------------------------


 

incurred by Seller arising from Purchaser’s failure to pay, perform and
discharge fully such obligations;

 

(B)           Seller shall, without further consideration therefor, pay and
remit to Purchaser promptly any monies, rights and other consideration received
by it in respect of the performance of such Non-Assigned Contract; and

 

(C)           Seller shall exercise or exploit its rights and options under all
such Non-Assigned Contracts only as directed by Purchaser and at Purchaser’s
expense and shall indemnify Purchaser against any Losses incurred by Purchaser
arising from Seller’s failure to act in accordance with such directions.

 

(c)           With respect to liabilities pursuant to, arising under or relating
to any Contract which is not intended to be assigned to Purchaser but under
which Purchaser receives a benefit (a “Shared Contract”), such liabilities shall
be allocated between Seller, on the one hand, and Purchaser on the other hand,
as follows:

 

(i)      first, if a liability cannot be so allocated in respect of a benefit
received by one party, the party receiving such benefit shall be responsible for
such liability; and

 

(ii)     second, if a liability cannot be so allocated under Section 2.5(c)(i),
such liability shall be allocated between the parties based on the relative
proportions of total benefit received (over the term of the Shared Contract,
measured as of the date of the allocation) under the relevant Shared Contract. 
Notwithstanding the foregoing, each party shall be responsible for any and all
liabilities arising out of or resulting from its breach of the relevant Shared
Contract.

 

If Seller, on the one hand, or Purchaser, on the other hand, receives any
benefit or payment under any Shared Contract that was intended for the other
party, the party receiving such benefit or payment will use commercially
reasonable efforts to promptly deliver, transfer or otherwise afford such
benefit or payment to the other party.

 

(d)           Seller shall not amend, modify or terminate any Non-Assigned
Contract without Purchaser’s prior written consent.  If and when any third party
consent contemplated by Section 2.5(a) shall be obtained or any such
Non-Assigned Contract shall otherwise become assignable, Seller shall promptly
assign all of its rights and obligations thereunder or in connection therewith
to Purchaser without payment of further consideration therefor, and Purchaser
shall assume such rights and obligations.

 

(e)           To the extent any Permit or Forest License is not assignable,
either by its terms or as a matter of law, Purchaser shall prepare and submit,
and Seller shall use all reasonable efforts to cooperate with and assist
Purchaser in preparing and

 

18

--------------------------------------------------------------------------------


 

submitting, any information, applications or filings required in connection with
the reissuance to Purchaser of any such Permit.

 

(f)            The provisions of this Section 2.5 shall apply to Affiliates of
Seller in the same manner as to Seller.

 

2.6          Purchase Price

 

Subject to the adjustments contemplated in Sections 2.7 and 2.8, the aggregate
purchase price (the “Purchase Price”) payable by Purchaser to Seller for the
Assets shall be $75,894,503, which shall be satisfied as follows:

 

(a)           Purchaser hereby assumes the Assumed Liabilities in accordance
with Section 2.3;

 

(b)           the issuance by Purchaser to Seller of 57,474,073 no par value
common shares of Purchaser (the “Issued Shares”) represented by share
certificate no. 3 registered in the name of Seller, the receipt of which is
hereby acknowledged by Seller; and

 

(c)           all purchase price adjustments pursuant to Section 2.7 shall be
satisfied by the payment of cash as specified in Section 2.7.

 

2.7          Purchase Price Adjustment

 

(a)

 

(i)      The Purchase Price shall be adjusted as set forth in this Section 2.7,
provided that if the difference between the Net Working Capital Deficiency and
the Final Net Working Capital is equal to or less than $250,000, no adjustment
will be made, and adjustments will only be made in respect of the amount of the
difference that is greater than $250,000.

 

(ii)     For purposes of this Section 2.7:

 

(A)          net working capital (“Net Working Capital”) shall be the difference
between (x) the value of the Working Capital purchased pursuant to
Section 2.1(e), and (y) the aggregate value of the Assumed Liabilities which are
current liabilities for balance sheet purposes excluding liabilities that are
Down Costs;

 

(B)           “Down Non-Capital Costs” are costs of the Down (exclusive of the
costs of the Capital Projects) incurred prior to the Closing Date;

 

(C)           the Down Non-Capital Costs that have been paid by Seller prior to
the Closing Date are “Paid Down Non-Capital Costs”;

 

19

--------------------------------------------------------------------------------


 

(D)          the costs of the Capital Projects incurred prior to the Closing
Date are “Down Capital Costs”;

 

(E)           the Down Capital Costs that have been paid by Seller prior to the
Closing Date are “Paid Down Capital Costs”; and

 

(F)           the sum of Down Capital Costs and Down Non-Capital Costs is “Down
Costs”.

 

(b)           Immediately following the Closing, Seller shall provide to
Purchaser the following estimates, each of which will have been made no earlier
than three Business Days prior to the Closing Date, and each of which shall
represent Seller’s reasonable and good faith estimate as at the time the
estimate is made:

 

(i)      an estimate of the Down Non-Capital Costs (the “Down Non-Capital Costs
Estimate”), which costs are estimated for this paragraph to be $8,846,092, and
an estimate of the Paid Down Non-Capital Costs (the “Paid Down Non-Capital Costs
Estimate”);

 

(ii)     an estimate of the Down Capital Costs (the “Down Capital Costs
Estimate”) and an estimate of the Paid Down Capital Costs (the “Paid Down
Capital Costs Estimate”); and

 

(iii)  an estimate of the Net Working Capital (the “Estimated Working Capital”).

 

(c)           The Purchase Price shall be adjusted by the amount that is equal
to (x) the product of the Down Non-Capital Costs Estimate multiplied by 50%
minus (y) the Paid Down Non-Capital Costs Estimate, and:

 

(i)      if the result is a positive number (the “Purchase Price Down
Non-Capital Costs Reduction Amount”), Seller shall on the Closing Date remit to
Purchaser the Purchase Price Down Non-Capital Costs Reduction Amount in
immediately available funds; and

 

(ii)     if the result is a negative number (the “Purchase Price Down
Non-Capital Costs Increase Amount”), Purchaser shall on the Closing Date remit
to Seller the Purchase Price Down Non-Capital Costs Increase Amount in
immediately available funds.

 

(d)           The Purchase Price shall be increased by the amount of the Paid
Down Capital Costs Estimate, and Purchaser shall on the Closing Date pay to
Seller in immediately available funds the amount of the Paid Down Capital Costs
Estimate.

 

(e)

 

(i)      If the Estimated Working Capital is a working capital deficiency that
is greater than $(1,894,000) (the “Net Working Capital Deficiency”), the

 

20

--------------------------------------------------------------------------------


 

Purchase Price shall be decreased by an amount (the “Purchase Price Net Working
Capital Reduction Amount”) equal to (x) the Estimated Working Capital minus
(y) the Net Working Capital Deficiency, and Seller shall pay the Purchase Price
Net Working Capital Reduction Amount to Purchaser in immediately available funds
on the Closing Date.

 

(ii)     If the Estimated Working Capital is not a deficiency or is a deficiency
that is smaller than the Net Working Capital Deficiency, the Purchase Price
shall be increased by an amount (the “Purchase Price Net Working Capital
Increase Amount”) equal to (x) the Estimated Working Capital minus (y) the Net
Working Capital Deficiency, and Purchaser shall issue to Seller a non-interest
bearing promissory note in the amount of the Purchase Price Net Working Capital
Increase Amount, which note shall be payable in immediately available funds on
the Closing Date.

 

(f)            Not later than 30 calendar days following the Closing Date,
Purchaser shall deliver to Seller a calculation of the Net Working Capital of
Purchaser as of the Closing Date, which shall exclude all liabilities that are
Down Costs (the “Final Net Working Capital”), prepared in accordance with GAAP
applied in a manner consistent with Seller’s historic practices, together with
calculations of the final determination of the actual Down Capital Costs, Paid
Down Capital Costs, Down Non-Capital Costs and Paid Down Non-Capital Costs.

 

(i)    If the Final Net Working Capital is a working capital deficiency that is
more than $250,000 greater than the Estimated Working Capital, the Purchase
Price shall be decreased by an amount (the “Purchase Price Reduction Amount”)
equal to (x) the Final Net Working Capital minus (y) the Estimated Working
Capital minus (z) $250,000, and Seller shall on the Final Determination Date pay
to Purchaser in immediately available funds the Purchase Price Reduction
Amount.  For greater certainty, the $250,000 amount referred to in this
Section 2.7(f)(i) is intended by the parties to function as a deductible against
amounts otherwise payable.

 

(ii)   If the Final Net Working Capital is not a deficiency or is a deficiency
that is more than $250,000 smaller than the Estimated Working Capital, the
Purchase Price shall be increased by an amount (the “Purchase Price Increase
Amount”) equal to (x) the Final Net Working Capital minus (y) the Estimated
Working Capital minus (z) $250,000, and Purchaser shall pay to Seller in
immediately available funds on or before the Final Determination Date the
Purchase Price Increase Amount.  For greater certainty, the $250,000 amount
referred to in this Section 2.7(f)(ii) is intended by the parties to function as
a deductible against amounts otherwise payable.

 

(iii)  If the Down Non-Capital Costs exceed $8,846,092, Seller shall remit 50%
of such excess to Purchaser.  If the Down Non-Capital Costs are less than
$8,846,092, Purchaser shall remit 50% of such difference to Seller.

 

21

--------------------------------------------------------------------------------


 

(iv)  If the Paid Down Non-Capital Costs finally determined are greater than the
Paid Down Non-Capital Costs Estimate, Purchaser shall on the Final Determination
Date remit the difference to Seller, and if the Paid Down Non-Capital Costs
finally determined are less than the Paid Down Non-Capital Costs Estimate,
Seller shall on the Final Determination Date remit the difference to Purchaser
and the Purchase Price shall be adjusted accordingly.

 

(v)   If the Paid Down Capital Costs finally determined are greater than the
Paid Down Capital Costs Estimate, Purchaser shall on the Final Determination
Date remit the difference to Seller and if the Paid Down Capital Costs finally
determined are less than the Paid Down Capital Costs Estimate, Seller shall on
the Final Determination Date remit the difference to Purchaser and the Purchase
Price shall be adjusted accordingly.

 

(vi)  For the purposes of this Section 2.7, “Final Determination Date” means the
date that is two Business Days after the Final Net Working Capital calculation
is either deemed under Section 2.7(g) to be approved unless the calculation is
disputed in accordance with Section 2.7(g), in which case Final Determination
Date means within two Business Days of the date that the Final Net Working
Capital is finally determined pursuant to Section 2.7(g)(ii).

 

(g)           Seller shall have a period of five calendar days from the date it
receives the Final Net Working Capital calculation, the final Down Non-Capital
Costs calculation and the final Down Capital Costs calculation in which to
review the same.  For the purpose of such review, Purchaser agrees to cause its
auditors to permit Seller and its authorized representatives to examine all
working papers, schedules and other documentation used or prepared by Seller’s
auditors.  If no objection to the final calculations is given by Seller to
Purchaser within such five-day period, the calculations shall be deemed to have
been approved as of the last day of such five-day period.

 

(i)    If Seller objects to any of the calculations within such five-day period
by giving notice to Purchaser setting out in reasonable detail the nature of
such objection, the parties agree to attempt to resolve the matters in dispute
within 10 days from the date Seller gives such notice to Purchaser.  If all
matters in dispute are resolved by the parties, the relevant calculation shall
be modified to the extent required to give effect to such resolution and shall
be deemed to have been approved as of the date of such resolution.

 

(ii)   If the parties cannot resolve all matters in dispute within such 10-day
period, all unresolved matters shall be submitted to the Canadian national
office of Ernst & Young (the “Arbitrator”) for resolution, and the Arbitrator
shall be given access to all materials and information reasonably requested by
it for such purpose.  The rules and procedures to be followed in the arbitration
proceedings shall be determined by the

 

22

--------------------------------------------------------------------------------


 

Arbitrator in its discretion.  The Arbitrator’s determination of all such
matters shall be final and binding on both parties and shall not be subject to
appeal by either party.  The fees and expenses of the Arbitrator shall be borne
equally by the parties unless the Arbitrator determines that the overall
position taken by one of the parties was unreasonable and without material
merit, in which case the Arbitrator may require such party to pay all of the
costs of the arbitration.  The final calculations shall be modified to the
extent required to give effect to the Arbitrator’s determination and shall be
deemed to have been approved as of the date of such determination.

 

2.8          Allocation of Purchase Price; Taxes

 

(a)           The Purchase Price will be allocated in accordance with Schedule
2.8, which Schedule shall be modified as appropriate to reflect the adjustments
to the Purchase Price contemplated in Sections 2.7 and 2.8.

 

(b)           Seller and Purchaser, in filing their respective income tax
returns, will use the allocations of the Purchase Price as set forth in
Schedule 2.8.

 

(c)           Purchaser and Seller shall file all applicable transfer tax forms
and declarations in connection with the transactions contemplated hereby.  All
Taxes applicable to the Assets for periods beginning before and ending after the
Closing Date, and any other charges which are appropriate subjects for
proration, shall be prorated on a daily basis as of 12:01 a.m. (Nova Scotia
time) on the Closing Date between Seller and Purchaser; provided, however, that
all 2008 property, ad valorem or similar Taxes shall be allocated to Seller for
the period (or partial periods) ending on the Closing Date based on a daily
proration of the most recent (as of the Closing Date) ascertainable property, ad
valorem or similar Taxes to be prorated.  Any amount of 2008 property, ad
valorem or similar Taxes not allocated to Seller shall be allocated to
Purchaser.  Any refund of 2008 property, ad valorem or similar Taxes (net of
costs incurred to recover same) shall be prorated between Seller and Purchaser
in the same proportion.

 

2.9          Section 167 Elections

 

Seller and Purchaser shall jointly make such election or elections, in
prescribed form and containing the prescribed information, to have subsection
167(1.1) of the Excise Tax Act (Canada) (the “ETA”) apply to the sale and
purchase of the relevant Assets thereunder so that no Tax is payable in respect
of such sale and purchase under Part IX of the ETA.  Purchaser shall file each
such election in the manner provided and within the time prescribed by the ETA.

 

2.10        Section 85 Elections

 

Seller and Purchaser shall jointly elect under subsection 85(1) of the Income
Tax Act (Canada) (the “ITA”), in prescribed form and within the time provided in
subsection 85(6) of the ITA, that Seller’s proceeds of disposition and
Purchaser’s cost of each asset transferred be such

 

23

--------------------------------------------------------------------------------


 

amounts as are set out in Schedule 2.10, which Schedule shall be modified as
appropriate to reflect the adjustments to the Purchase Price contemplated in
Sections 2.7 and 2.8.

 

2.11        Instruments of Conveyance and Assumption

 

(a)           In order to effectuate the sale, assignment, transfer and
conveyance of the Assets, Seller has, or has caused its Affiliates to, execute
and deliver to Purchaser at the Time of Closing:

 

(i)      one or more deeds or other instruments of conveyance conveying the
right, title and interest of Seller in and to the Real Property;

 

(ii)     transfers and assignments to Purchaser of the transferable Permits and
the Forest Licenses, and in the case of the Forest Licenses and Permits
(including Crown leases, land use permits or licenses of occupation) which may
be incapable of transfer or assignment, Seller shall surrender the same to the
Crown (in order to permit Purchaser’s application for similar entitlements) and
provide proof of said surrender to Purchaser;

 

(iii)    one or more bills of sale; and

 

(iv)    such other instruments of conveyance and other documents as Purchaser
has reasonably deemed necessary or appropriate to vest in, or confirm to,
Purchaser title to all of the Assets as contemplated by this Agreement
(collectively with clauses (i) - (iii) above, the “Deeds and Assignments”).

 

(b)           In order to effectuate the assumption of the Assumed Liabilities,
Purchaser has executed and delivered to Seller at the Time of Closing:

 

(i)      one or more instruments of assumption; and

 

(ii)     such other documents as Seller has reasonably deemed necessary or
appropriate to confirm Purchaser’s assumption of the Assumed Liabilities
(collectively, with clause (i) above, the “Instruments of Assumption”).

 

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

 

3.1          Seller’s Representations and Warranties

 

Seller represents and warrants to Purchaser as follows and acknowledges that
Purchaser is relying on such representations and warranties in connection with
its consummation of the transactions contemplated hereby:

 

(a)           Due Incorporation and Authority

 

Seller is an unlimited company duly incorporated, validly existing and in good
standing with respect to filing its annual returns under the laws of the
Province of Nova Scotia and has all

 

24

--------------------------------------------------------------------------------


 

requisite corporate power and capacity to own, lease and operate its assets,
properties and business and to carry on its business as currently conducted.

 

(b)           Authority to Execute and Perform Agreement

 

Seller has all requisite corporate power and capacity to enter into, execute and
deliver this Agreement and to perform its obligations hereunder.  This
Agreement, the Ancillary Agreements and the other documents and agreements being
delivered by Seller and its Affiliates hereunder or thereunder have been duly
authorized, executed and delivered by each such party, and (assuming the due
authorization, execution and delivery of this Agreement and the Ancillary
Agreements and the documents and agreements to be delivered by Seller or its
Affiliates hereunder or thereunder by the other parties thereto and the validity
and binding effect hereof and thereof on such other parties) are valid and
binding obligations of Seller or its Affiliates, as applicable, enforceable
against such entities in accordance with their terms.

 

(c)           No Material Adverse Change

 

Except as set forth on Schedule 3.1(c), since December 31, 2007 the Purchased
Businesses have been carried on in the usual and ordinary course, there has been
no Material Adverse Change, and Seller has no knowledge of any such change which
is threatened; nor to the knowledge of Seller has there been any material
damage, destruction or loss to any of the Assets.

 

(d)           Compliance with Laws; Permits

 

(i)      Except as set forth on Schedule 3.1(d), there are no current material
violations of any Applicable Law relating to the Purchased Businesses or the
Assets.

 

(ii)     Except as set forth on Schedule 3.1(d):

 

(A)          all Permits are valid, subsisting and in good standing and Seller
is not in default or breach of any Permit that is material to the Pulp Business
or the Woodlands Business; and

 

(B)           there are no proceedings pending or other circumstances outside
the ordinary course of business, which could reasonably be expected to result in
the revocation, cancellation, limitation, amendment or suspension of any Permit
that is material to the Pulp Business or the Woodlands Business; and

 

(iii)    the Permits listed in Schedule 3.1(d)(iii) include all of the Permits
that are material to each of the Pulp Business and the Woodlands Business for
purposes of carrying on such businesses as they are currently carried on or
owning or leasing the Assets.

 

25

--------------------------------------------------------------------------------


 

(e)           No Breach

 

Except for the Purchaser Required Consents, each of which will have been
obtained on the Closing Date, the execution, delivery and performance by Seller
and its Affiliates of this Agreement, the Ancillary Agreements and the other
agreements and documents required to be delivered hereunder or thereunder to
which they are parties, and the consummation by Seller and its Affiliates of the
transactions contemplated hereby and thereby, will not:

 

(i)      violate or result in the breach of any provision of the constating
documents of Seller or such Affiliates or any resolution of the board of
directors (or any committee thereof) or shareholders of Seller or such
Affiliates;

 

(ii)     violate, result in the breach of, or default (or an event which, with
notice or lapse of time or both, would constitute a default) under, any Real
Property Lease, material Assumed Contract, Permit that is material to the Pulp
Business or the Woodlands Business, Collective Agreement or Forest License;

 

(iii)    result in the creation or imposition of any lien or other encumbrance
upon the Assets or any of them (other than any liens or encumbrances created by
Purchaser); or

 

(iv)    violate any Applicable Law in Canada applicable to Seller or such
Affiliates, the Purchased Businesses or the Assets or any of them.

 

(f)            Actions and Proceedings

 

Except as set forth on Schedule 3.1(f):

 

(i)      there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or other Governmental Authority against Seller
or any of its Affiliates in respect of any of the Assets or the Purchased
Businesses; and

 

(ii)     there are no actions, litigation or suits or legal, administrative or
arbitral proceedings pending or, to the knowledge of Seller, threatened against
or affecting Seller or any of its Affiliates in respect of any of the Assets,
the Pulp Business or the Woodlands Business, at law or in equity or before any
federal, provincial, municipal or other Governmental Authority, domestic or
foreign, which could reasonably be expected to have a Material Adverse Effect on
the Pulp Business, the Woodlands Business or the Assets.

 

(g)           Consents and Approvals

 

The execution and delivery by Seller of this Agreement and the execution and
delivery by Seller or its Affiliates of the Ancillary Agreements and the other
agreements and documents required to be delivered hereunder or thereunder to
which each of them is a party, and the

 

26

--------------------------------------------------------------------------------


 

performance by Seller or its Affiliates of their respective obligations
hereunder and thereunder, do not require Seller or its Affiliates to obtain any
consent, approval or action of, or make any filing with or give any notice to,
any Governmental Authority or any other Person, except for those consents,
approvals, actions, filings and notices described in Schedule 3.1(g) which are
required under any Real Property Lease, Assumed Contract, Permit, Collective
Agreement or Forest License other than those comprising the Non-Assigned
Contracts, each of which material consent, approval, action, filing and notice
has been obtained, made or given, as applicable.

 

(h)                                 Owned Real Property

 

(i)             Owned Real Property

 

Schedule 3.1(h)(i) contains a legal description of all of the real property used
in connection with the Purchased Businesses (specifically excluding any and all
timberland real property owned by Seller) and owned by Seller in the Province of
Nova Scotia (the “Owned Real Property”).

 

Seller has the exclusive right to possess, use and occupy, and at the Time of
Closing Seller will have good and marketable title in fee simple to, all the
Owned Real Property, free and clear of all Encumbrances, easements or other
restrictions of any kind other than Permitted Encumbrances.

 

(ii)          The Owned Real Property, the current uses thereof and the conduct
of the Purchased Businesses comply in all material respects with all
regulations, statutes, enactments, laws and by-laws, including those dealing
with zoning, parking, access, loading facilities, landscaped areas, building
construction, fire and public health and safety and Environmental Laws.

 

(iii)       Except as may be contemplated by the Capital Projects, no
alteration, repair, improvement or other work has been ordered, directed or
requested in writing to be done or performed to or in respect of the Owned Real
Property or to any of the plumbing, heating, elevating, water, drainage or
electrical systems, fixtures or works by any municipal, provincial or other
competent Governmental Authority, which alteration, repair, improvement or other
work has not been completed, and Seller knows of no written notification having
been given to it of any such outstanding work being ordered, directed or
requested, other than those which have been complied with.

 

(iv)      As of the Time of Closing, the Permitted Encumbrances will constitute
all of the material Encumbrances, agreements, indentures and other matters which
affect the Owned Real Property.

 

(i)                                     Leased Real Property

 

Seller is not a party to any lease or agreement to lease in respect of any real
property, whether as lessor or lessee, other than the Real Property Leases.

 

27

--------------------------------------------------------------------------------


 

(i)             Tenant Real Property Leases

 

Schedule 3.1(i)(i) sets forth a true and complete list of all leases, subleases,
licenses and other similar real estate agreements other than the Forest Licenses
under which Seller uses or occupies or has the right to use or occupy, now or in
the future, any real property in connection with the Purchased Businesses, and
all amendments and modifications thereto (the “Tenant Real Property Leases”). 
Seller has the exclusive right to occupy and use the real property to which the
Tenant Real Property Leases relate, subject to the terms and conditions of such
Tenant Real Property Leases.

 

(ii)          Landlord Real Property Leases

 

Schedule 3.1(i)(ii) sets forth a true and complete list of all leases,
subleases, licenses and other similar agreements other than the Forest Licenses
under which Seller has granted rights of possession, use, occupancy or enjoyment
of any Owned Real Property or Leased Real Property to any other Person in
connection with the Purchased Businesses and all amendments and modifications
thereto (the “Landlord Real Property Leases”).

 

(iii)       Compliance with Real Property Leases

 

Except as set forth in Schedule 3.1(i)(iii), neither Seller nor to Seller’s
knowledge any other party to any Real Property Lease, is in default in any
material respect under the Real Property Leases and no written claim of any
default thereunder has been received or delivered by Seller which has not been
cured and all rent and other sums and charges currently due from Seller under
each of the Tenant Real Property Leases have been paid.  Except as set forth in
Schedule 3.1(i)(iii), the Real Property Leases have not been amended and are in
full force and effect.

 

(iv)      The Leased Real Property, the current uses thereof and the conduct of
the Purchased Businesses comply in all material respects with all regulations,
statutes, enactments, laws and by-laws, including those dealing with zoning,
parking, access, loading facilities, landscaped areas, building construction,
fire and public health and safety and Environmental Laws.

 

(v)         As of the Time of Closing, the Permitted Encumbrances and the Real
Property Leases will constitute all of the material Encumbrances, agreements,
indentures and other matters which affect the Leased Real Property.

 

28

--------------------------------------------------------------------------------


 

(j)                                     Expropriation

 

No part of the Assets has been taken or expropriated by any Governmental
Authority, nor, to Seller’s knowledge, are there any proposals to give any
notice of or to commence any proceedings for expropriation or taking.

 

(k)                                  Title to Tangible Assets

 

As of the Time of Closing, Seller will have title to all of the owned tangible
Assets (other than the Real Property, title to which is described in
Section 3.1(h)), free and clear of any lien or other encumbrance except for
Permitted Encumbrances.

 

(l)                                     Employees

 

(i)                           Seller is not bound by or a party to any
collective bargaining agreement relating to the Purchased Businesses nor has
Seller made any material commitments to any labour union or employee association
with respect to any future agreements except the collective agreements and
related documents, letters of understanding and letters of intent incorporated
into and forming part thereof, each of which is listed in Schedule
3.1(l) (collectively, the “Collective Agreement”).

 

(ii)                        Except for performance reviews and salary
adjustments or other changes in the ordinary course of business, as required by
Applicable Law or the Collective Agreement and consistent with Seller’s past
practices, there have been no material changes in the terms and conditions of
employment of any Employees of the Purchased Businesses.

 

(iii)                   Seller has not experienced any work slowdowns,
stoppages or strikes (legal or otherwise) since December 1, 2004.

 

(iv)                    Seller has provided to Purchaser complete and accurate
lists of the Employees as of May 8, 2008, specifying the length of hire for
full-time Employees, job title or classification and rate of salary or hourly
pay for each such Employee and a list of Inactive Employees stating whether such
Inactive Employee is on short-term or long-term disability (if applicable).

 

(v)                       Other than as set out in Schedule 3.1(l)(v), Seller
has not entered into any employment or consulting Contract or other Contract
with any officer, Employee or consultant providing for annual compensation
(including salary or hourly pay) of $100,000 or more.

 

(vi)                    Seller has provided to Purchaser a complete and accurate
list of the Former Employees who terminated employment on or after December 1,
2004.  As of the Time of Closing, none of such Former Employees has any
entitlements under the Benefit Plans.  Seller has provided to Purchaser a
complete and accurate list of the Retired Employees who have

 

29

--------------------------------------------------------------------------------


 

entitlements under the Benefit Plans as of the Time of Closing, in each case
specifying their entitlements under such Benefit Plans.

 

(vii)               Seller is currently in rate group 2711 (Pulp Industry) for
the Employees of the Purchased Businesses other than the Debert Nursery and rate
group 0162 (Greenhouse Production Tree Industry Workers) for the Employees of
the Debert Nursery for workers’ compensation purposes and during the past five
years there has been no change in the rating assessment applicable to rate group
2711 or rate group 0162 under Applicable Laws, except as described in Schedule
3.1(l)(vii).  Seller’s workers’ compensation accounts are in good standing.

 

(viii)            All accruals for unpaid vacation pay, premiums and
contributions for Statutory Plans, accrued wages, salaries and commissions and
Benefit Plan payments have been reflected in the books and records of Seller.

 

(ix)                    Except as set out in Schedule 3.1(f), Seller is in
compliance with all Applicable Laws relating to employment, and there are no
complaints, claims, charges, levies, assessments or penalties outstanding or, to
Seller’s knowledge, anticipated, nor are there any orders, decisions or
convictions currently registered or outstanding by any tribunal or agency
against or in respect of Seller under any Applicable Laws relating to
employment.

 

(m)                               Benefit Plans

 

(i)                         Schedule 3.1(m)(i) identifies each Benefit Plan.

 

(ii)                      Except as set forth on Schedule 3.1(m)(ii) and
Schedule 3.1(f), there are no actions, suits, claims (other than routine claims
for payment of benefits in the ordinary course), trials, demands,
investigations, grievances, arbitrations or other proceedings pending or
threatened in respect of any of the Benefit Plans or their assets, and to
Seller’s knowledge there exists no state of facts which after notice or lapse of
time or both could reasonably be expected to give rise to any such action, suit,
claim, trial, demand, investigation, grievance, arbitration or other proceeding.

 

(iii)                   Current and complete copies of all written Benefit Plans
as amended to date or where oral, written summaries of the terms thereof, and
all currently available booklets and communications concerning the Benefit Plans
that have been provided to Employees, Retired Employees or Former Employees or
other Persons entitled to benefits under the Benefit Plans have been delivered
or made available to Purchaser together with current and complete copies of all
documents relating to the Benefit Plans, including, as applicable, all trust
agreements, funding agreements, insurance contracts and policies, investment
management agreements, financial statements, actuarial valuations, subscription
and participation agreements and any administration contracts.

 

30

--------------------------------------------------------------------------------


 

(iv)                    All of the Benefit Plans are and have been established,
registered, amended, invested and administered, in all material respects in
accordance with all Applicable Laws, regulations, orders, or other legislative,
administrative or judicial proclamations applicable to the Benefit Plans and in
accordance with the Collective Agreement, with the terms of such Benefit Plans
and the terms of agreements, written or oral, between Seller and its Employees,
Retired Employees or Former Employees who continue to have any entitlement under
any of the Benefit Plans as of the Time of Closing.

 

(v)                       No step has been taken, no event has occurred and no
condition or circumstance exists that has resulted in or could be reasonably
expected to result in any Benefit Plan being ordered or required to be
terminated or wound up in whole or in part or having its registration under
Applicable Laws refused or revoked, or being placed under the administration of
any trustee or receiver or Governmental Authority or being required to pay any
material amount of Taxes, fees, penalties or levies under Applicable Laws. 
Where any Pension Plan has been partially or fully terminated or wound up, all
assets, including any surplus, attributable to such partial or full termination
or wind-up has been fully distributed in accordance with all Applicable Laws or
where such distribution of assets is pending, the amount of surplus attributable
to such partial or full termination or wind-up together with the date as of
which such amount is determined is disclosed in Schedule 3.1(m)(v).

 

(vi)                    Each Benefit Plan (other than a Pension Plan) that is
subject to insurance or funding requirements is fully insured or funded in
accordance with the applicable plan or policy and in good standing with
Governmental Authorities and no notice of under funding, non-compliance, failure
to be in good standing or otherwise has been received by Seller from any such
Governmental Authorities.  Each Pension Plan is funded (both on a going concern
and solvency basis) in accordance with the assumptions disclosed in the most
recent actuarial reports filed with the Governmental Authorities and all
contributions required pursuant to such reports have been made, or will be made,
for the period up to the Closing Date, and no notice of under funding,
non-compliance, failure to be in good standing or otherwise has been received by
Seller from any such Governmental Authorities.

 

(vii)                 No insurance policy or any other Contract or agreement
affecting any Benefit Plan requires or permits a retroactive increase in
premiums or payments due thereunder, or requires additional premiums or payments
on termination of the Benefit Plan or any insurance policy, Contract or
agreement relating thereto.

 

(viii)              No employment, severance or termination agreement, other
compensation arrangement or Benefit Plan provides for payment of any amount or

 

31

--------------------------------------------------------------------------------


 

benefit, the increase of an amount or benefit, forgiveness of indebtedness, the
acceleration of contributions or funding, the payment of a contingent benefit or
the acceleration of the payment or vesting of a benefit by reason of the
execution of this Agreement or the consummation of the transactions contemplated
by this Agreement.

 

(ix)                    The only OPEBs under any of the Benefit Plans are set
out in Schedule 3.1(m)(ix).

 

(x)                       All liabilities of Seller (whether accrued, absolute,
contingent or otherwise) related to the Benefit Plans have been reported in
accordance with GAAP in the Financial Statements or otherwise disclosed in the
most recent actuarial valuation reports for the Pension and Retirement Plans. 
No changes have occurred or are expected to occur to any Benefit Plan that would
materially affect the most recent actuarial report prepared in respect of the
applicable Benefit Plan.

 

(xi)                    All employer or employee payments, contributions or
premiums required to be remitted or paid in respect of each Benefit Plan, the
Collective Agreement, or by Applicable Laws have been made in a timely fashion
in accordance with Applicable Laws, the Collective Agreement and the terms of
the Benefit Plans.

 

(xii)      There have been no improper withdrawals, applications or transfers of
assets from any Benefit Plan or the trusts or other funding media relating
thereto that remain outstanding and unremedied, and neither Seller nor to
Seller’s knowledge any of its agents is or since December 1, 2004 has been in
breach of any fiduciary obligation with respect to the funding or administration
of the Benefit Plans.

 

(xiii)     Other than as set out in Schedule 3.1(m)(xiii), since December 1,
2004, no material amendments have been made to any Benefit Plan and no
commitments to improve or amend or create any Benefit Plan has been made, or
promised by Seller, nor has any intention or commitment to do any of the
foregoing been communicated to any Employee, Former Employee or Retired
Employee.

 

(xiv)    Seller does not contribute to or participate in a Multi-Employer Plan.

 

(xv)                There is no Entity other than Seller participating in the
Benefit Plans.

 

(xvi)    All Employee, Retired Employee and Former Employee data reasonably
necessary to administer each Benefit Plan is in the possession of Seller or its
agents and is in a form which is sufficient for the proper administration of the
Benefit Plan in accordance with its term and all Applicable Laws and such data
is complete and correct in all material respects.

 

32

--------------------------------------------------------------------------------


 

(n)                                 Taxes

 

(i)                           Seller has duly filed on a timely basis all tax
returns required to be filed by it, has duly, completely and correctly reported
all revenue and other amounts and information required to be reported thereon in
all material respects and has paid or remitted (in the case of goods and
services tax, harmonized sales tax or other sales tax) all Taxes which are due
and payable, and all assessments, reassessments, governmental charges,
penalties, interest and fines due and payable by it.  Seller has made adequate
provision for Taxes payable for the current period and any previous period for
which tax returns are not yet required to be filed.  There are no actions,
suits, proceedings, investigations or claims pending or, to the knowledge of
Seller, threatened against Seller in respect of Taxes, governmental charges or
assessments, nor are any material matters under discussion with any Governmental
Authority relating to Taxes, governmental charges or assessments asserted by any
such authority.  Seller has withheld from each payment made to any of its past
or present employees, officers or directors, and to any non-resident of Canada,
the amount of all Taxes and other deductions required to be withheld therefrom,
and has paid the same to the proper Tax or other receiving officers within the
time required under any applicable legislation.

 

(ii)                        Seller is a registrant for purposes of the ETA whose
registration number is 856512272RT0002.

 

(iii)                     Seller is not a non-resident of Canada for the
purposes of the ITA.

 

(o)                                 Location of Assets

 

With the exception of inventory in transit and with the exception of certain
equipment such as personal computers and vehicles that may be under the physical
control of certain of Seller’s Employees, all the tangible assets of the
Purchased Businesses comprising the Assets are situate at the locations set out
in Schedule 3.1(o).

 

(p)                                 Operations

 

Except as disclosed on Schedule 3.1(p), since December 31, 2007, each of the
Pulp Business and the Woodlands Business has been carried on only in the
ordinary and normal course consistent with past practice and there has not been:

 

(i)                         any Material Adverse Change;

 

(ii)                      any material damage, destruction or loss (whether or
not covered by insurance) affecting the Assets;

 

(iii)                   any obligation or liability (whether absolute, accrued,
contingent or otherwise, and whether due or to become due) incurred by Seller in
connection with the Pulp Business or the Woodlands Business other than

 

33

--------------------------------------------------------------------------------


 

in the ordinary and normal course of the Pulp Business or the Woodlands Business
and consistent with past practice;

 

(iv)                  any payment, discharge or satisfaction of any Encumbrance,
liability or obligation of Seller in relation to the Pulp Business, the
Woodlands Business or the Assets (whether absolute, accrued, contingent or
otherwise, and whether due or to become due) other than payment of accounts
payable and tax liabilities incurred in the ordinary and normal course of
business consistent with past practice;

 

(v)                     any strikes, work stoppages or work slowdowns adversely
affecting the Pulp Business, the Woodlands Business or the Assets;

 

(vi)                  any licence, sale, assignment, transfer, disposition,
pledge, mortgage or granting of a security interest or other Encumbrance on or
over any Assets, other than sales of inventory to customers in the ordinary and
normal course of the Pulp Business or the Woodlands Business;

 

(vii)     any write-down of the value of any inventory or any write-off as
uncollectible of any accounts or notes receivable or any portion thereof
relating to the Pulp Business or the Woodlands Business in amounts exceeding
$500,000 in each instance or $1,000,000 in the aggregate (excluding any
write-down or write-off associated with the MacTara Limited accounts and notes
receivable, the material details of which Seller has provided to Purchaser);

 

(viii)    any cancellation of any debts or claims owing to, or any amendment,
termination or waiver of any rights of value to, the Pulp Business or the
Woodlands Business in amounts exceeding $500,000 in each instance or $1,000,000
in the aggregate (excluding any cancellation of debts or satisfaction of claims
associated with the MacTara Limited accounts and notes receivable, the material
details of which Seller has provided to Purchaser);

 

(ix)       except as contemplated in the Collective Agreement and except for
salary adjustments or other changes in the ordinary course of business (as
required by law or the Collective Agreements or consistent with Seller’s past
practices), (A) any general increase in the compensation of Employees (including
any increase pursuant to any Benefit Plan or commitment), or any increase in any
such compensation or bonus payable to any officer, Employee, consultant or agent
of Seller, or the making of any loan to, or engagement in any transaction with,
any Employee, officer or director of Seller in relation to the Pulp Business,
the Woodlands Business or any other business of Seller; or (B) any material
changes in the terms and conditions of employment of any Employees of the Pulp
Business or the Woodlands Business;

 

34

--------------------------------------------------------------------------------


 

(x)                       except as contemplated by the Capital Projects, any
capital expenditures or capital commitments relating to the Pulp Business, the
Woodlands Business or Assets in excess of $500,000 in the aggregate;

 

(xi)                    any forward purchase commitments, other than those made
in the ordinary and normal course of the Pulp Business or the Woodlands Business
pursuant to any Contract or other arrangements in effect as of December 31,
2007;

 

(xii)                 any forward sales commitments, other than those made in
the ordinary and normal course of the Pulp Business or the Woodlands Business
pursuant to any Contract or other arrangements in effect as of December 31,
2007;

 

(xiii)              any change in the accounting or tax practices followed by
Seller;

 

(xiv)             any change adopted by Seller in its depreciation or
amortization policies or rates; or

 

(xv)                any change in the credit terms offered to customers of, or
by suppliers to, the Pulp Business or the Woodlands Business.

 

(q)                                 Contracts

 

Except as set forth on Schedule 3.1(q):

 

(i)                           each of the Real Property Leases, Assumed
Contracts, Collective Agreements, Forest Licenses and Permits is in full force
and effect and is binding upon Seller and, to the knowledge of Seller, the other
parties thereto;

 

(ii)                        neither Seller nor, to the knowledge of Seller, any
of the other contracting parties is in breach or default (whether with notice or
lapse of time or both) under any such Contract or Permit referred to in clause
(i) above;

 

(iii)                     Seller has provided to Purchaser or made available to
Purchaser on the Project Wahoo Data Site a true, correct and complete copy of
each such (A) Contract which involves a price, consideration or financial
obligation of more than $50,000 in the aggregate on an annual basis and is for a
term of more than one year and (B) Permit that is material to the Pulp Business
or the Woodlands Business, in each case including all amendments thereto,
waivers thereunder and any material written correspondence with the other
parties thereto that clarifies or confirms, or proposes to clarify or confirm, a
party’s understanding of the terms thereof, referred to in clause (i) above; and

 

(iv)                    Seller has provided to Purchaser a complete list of
current purchase orders that are material to either of the Purchased Businesses.

 

35

--------------------------------------------------------------------------------


 

(r)                                    Intellectual Property

 

Schedule 2.1(m) sets out all registered or pending patents or trademarks
(including certain particulars of registrations or applications for
registration) and all patent licence agreements which comprise or relate to
Intellectual Property.  Seller is, or at the Time of Closing will be, the
beneficial owner of the Intellectual Property, free and clear of all
Encumbrances, and is not a party to or bound by any Contract or any other
obligation whatsoever that limits or impairs its ability to sell, transfer,
assign or convey, or that otherwise affects, the Intellectual Property.  Seller
has not granted to any Person any interest in or right to use all or any portion
of the Intellectual Property.  Seller’s conduct of the Purchased Businesses does
not infringe upon the industrial or intellectual property rights, domestic or
foreign, of any other Person.  Seller has no knowledge of any claim of
infringement or breach of any industrial or intellectual property rights of any
other Person, nor has Seller received any notice that the conduct of the
Purchased Businesses, including the use of the Intellectual Property, infringes
upon or breaches any industrial or intellectual property rights of any other
Person, or the trade secrets, know-how or confidential or proprietary
information of any other Person, and Seller has no knowledge of any infringement
or violation of any of its rights in the Intellectual Property.  Seller is not
aware of any state of facts which casts doubt on the validity or enforceability
of any of the Intellectual Property.  Seller has provided to Purchaser a true
and complete copy of all Contracts and amendments thereto identified in Schedule
2.1(m).

 

(s)                                  Forestry Representations

 

(i)                           Schedule 3.1(s)(i) sets out all of the
registrations, approvals, licenses, permits and Contracts made pursuant to or
related to the Nova Scotia Forest Acts, to which Seller is a party or the
beneficiary in respect of the Purchased Businesses, issued by or registered or
entered into with:

 

(A)                              the Department of Natural Resources (Nova
Scotia) or the Minister thereof; or

 

(B)                                one or more third parties pursuant to
directions or directives of the Department of Natural Resources (Nova Scotia) or
the Minister thereof

 

(collectively the “Forest Licenses”).

 

(ii)                        Schedule 3.1(s)(ii) sets out those Forest Licenses
which by their terms are not transferable to Purchaser and will not be so
transferred as part of the transactions contemplated hereby (the “Excluded
Forest Licenses”).

 

(iii)                     Seller has observed and performed all material
covenants, agreements and obligations on its part to be observed or performed
under the provisions of each of the Forest Licenses, the Nova Scotia Forest Acts
and all other applicable forestry legislation.

 

(iv)                    Seller has not received any notice of breach by Seller
of any of the Forest Licenses or any of the timber cutting rights or permits or
operating or

 

36

--------------------------------------------------------------------------------


 

development plans issued or filed pursuant to any of the Forest Licenses which
has not been remedied by Seller or abandoned by the Person alleging such breach.

 

(t)                                    Inventories

 

Since December 31, 2007, the Inventories have been maintained and accounted for
in the ordinary course of business consistent with past practice and GAAP.

 

(u)                                 Insurance

 

Schedule 3.1(u) sets out all insurance policies (specifying the insurer, the
amount of the coverage, the type of insurance and the policy number) maintained
by Seller on the Assets as of the date hereof.

 

(v)                                 Boat Harbour Documents

 

(i)                           Each of the Boat Harbour Documents is in full
force and effect and is a legal, valid and binding obligation of the parties
thereto, enforceable against such parties by the other parties thereto.  Neither
Seller nor, to the knowledge of Seller, any other party to a Boat Harbour
Document is in default of any of its obligations under any of the Boat Harbour
Documents.  All payments required to be made and all actions required to be
taken under the Boat Harbour Documents have been made and taken by Seller and,
to the knowledge of Seller, the other parties thereto in accordance with the
terms thereof.

 

(ii)                        Seller has the full benefit of all rights granted to
any predecessor or predecessor-in-interest of Seller under the Boat Harbour
Documents.  Seller has the right to use the lands of her Majesty the Queen in
Right of the Province of Nova Scotia in connection with the operation of the
Effluent Treatment System, as currently conducted.

 

(iii)                     The MOU is the only material Contract that Seller is
party to with the PLFN relating to the use of Boat Harbour or the operation of
the Effluent Treatment System in connection with the operation of the Pulp
Business.

 

(iv)                    Except for the Boat Harbour Documents and the documents
listed in Schedule 3.1(v), there are no material documents relating to (A) the
past, present or future use of Boat Harbour or the operation of the Effluent
Treatment System by or in connection with the Pulp Business and in respect of
which Seller continues to have any liabilities or obligations, or
(B) engineering and environmental studies and reports relating thereto which
have been commissioned by or made available to the Pulp Business with respect to
Boat Harbour.  Seller has provided to Purchaser a true, correct and complete
copy of all of the Boat Harbour Documents and the material amendments thereto
and each of the documents listed on Schedule 3.1(v).

 

37

--------------------------------------------------------------------------------


 

 

(w)                               Financial Statements

 

The Financial Statements have been prepared in accordance with GAAP (with the
exception of the exclusion of the Statement of Cash Flows and the Statement of
Equity and the notes thereto and the exclusion from the Income Statement of pulp
and currency hedging, miscellaneous transaction charges and corporate overhead
allocations) applied on a basis consistent with prior periods and present fairly
the assets, liabilities (whether accrued, absolute, contingent or otherwise) and
financial condition of Seller as at their respective dates and the sales,
earnings and results of operations of Seller for the respective periods covered
by them.  Seller has provided true and complete copies of the Financial
Statements to Purchaser.

 

(x)                                   Books and Records

 

The books and records of Seller present fairly, in accordance with GAAP, the
financial position of Seller as at the date such books and records were
prepared, and all financial transactions of Seller relating to the Purchased
Businesses have been accurately recorded in such books and records.

 

(y)                                 Closing Balance Sheet

 

When prepared, the Closing Balance Sheet for the Purchased Businesses will be
prepared in accordance with GAAP applied on a basis consistent with those used
in the preparation of the Year End Financial Statements and will present fairly
the Assets and Assumed Liabilities as at the close of business on the Closing
Date.

 

(z)                                   Non-Arm’s Length Transactions

 

(i)            With respect to the Purchased Businesses, except for Contracts of
employment and any Benefit Plan, Pension and Retirement Plan, Statutory Plan or
similar plan, Seller is not a party to any Contract with any officer, director,
employee, shareholder or any other Person not dealing at arm’s length with
Seller or any Affiliate or family member of any of the foregoing.

 

(ii)         No officer, director or shareholder of Seller and no Affiliate or
family member of one or more of such individuals, owns, directly or indirectly,
in whole or in part, any assets that Seller uses in the operations of the
Purchased Businesses, except for any or all of the Retained Assets.

 

(aa)                            Customers and Suppliers

 

(i)             Except as set out in Schedule 3.1(aa)(i), there has been no
termination or cancellation of, and no material modification or change in,
Seller’s business relationship with any major customer (being a customer of the
Pulp Business or the Woodlands Business accounting for more than 10% of sales
for the year ending December 31, 2007), except as set forth in the Contract
related to such customer, true, correct and complete copies of which have been
provided to Purchaser.

 

38

--------------------------------------------------------------------------------


 

(ii)          Seller has not been certified by any agent other than the Central
Wood Suppliers Division to negotiate for primary forest products from woodlot
owners pursuant to the Primary Forest Products Marketing Act (Nova Scotia).  
Seller is in compliance with its obligations under such Act.

 

(bb)                          Environmental

 

(i)             Except as specifically described in Schedule 3.1(bb)(i), Seller
(in respect of the Purchased Businesses and the Assets) and the Owned Real
Property and the Leased Real Property and all operations thereon have been and
are in material compliance with all applicable Environmental Laws.

 

(ii)          Seller has all Permits required under Environmental Laws that are
material to the Purchased Businesses and to own, use and operate the Assets (the
“Environmental Permits”), all of which are described in Schedule 3.1(bb)(ii). 
Each Environmental Permit is valid, subsisting and in good standing, and Seller
is not in default or breach of any Environmental Permit, and, to Seller’s
knowledge, no proceeding is pending or threatened and no grounds exist to revoke
or limit any Environmental Permit. Seller has provided a copy of each
Environmental Permit to Purchaser.

 

(iii)       Seller, in respect of the Purchased Businesses, has not used or
permitted to be used, except in material compliance with all Environmental Laws,
the Assets, the Owned Real Property or the Leased Real Property in conjunction
with the Release, generation, manufacture, process, distribution, use,
treatment, storage, transportation or handling of any Hazardous Substance.

 

(iv)      Except as disclosed on Schedule 3.1(bb)(iv) or in material compliance
with Environmental Laws, there are no Hazardous Substances located on, in, under
or from the Owned Real Property or the Leased Property and all Hazardous
Substances relating in any way to the Purchased Businesses (including any
Hazardous Substances treated in any manner by or resulting from the Effluent
Treatment System) have been disposed of, treated and stored in material
compliance with all Environmental Laws and in such manner that there is no
actual, alleged, nor (to the knowledge of Seller) potential, material liability
of Seller for such Hazardous Substances.

 

(v)         Except as disclosed in Schedule 3.1(bb)(v), Seller (in respect of
the Purchased Businesses and the Assets) has not received any written notice of,
or has it been prosecuted for, any actual or alleged non-compliance with any
Environmental Laws, nor has Seller settled any allegation of non-compliance
prior to prosecution, in each case since December 1, 2004.  Except as disclosed
in Schedule 3.1(bb)(v), there are no actions, proceedings, notices, orders,
written demands or directions relating to environmental matters requiring, or
notifying Seller that it is or may be

 

39

--------------------------------------------------------------------------------


 

responsible for, any investigation, containment, clean-up, remediation or other
corrective action or any work, repairs, construction or capital expenditures to
be made under Environmental Laws with respect to the Purchased Businesses or the
Assets.

 

(vi)      Seller has delivered to Purchaser or made available to Purchaser on
the Project Wahoo Data Site true and complete copies of all material
environmental reports, audits, evaluations, assessments, studies or tests
relating to the Purchased Businesses, the Assets, the Owned Real Property or the
Leased Real Property and their use that are under, or with reasonable effort
could be brought under, the possession or control of Seller.

 

(cc)                            Canso

 

(i)             Seller is the registered and beneficial owner of one-third of
the issued and outstanding shares of Canso (the “Canso Shares”), all of which
are fully paid and non-assessable and freely transferable except as contemplated
in the shareholders’ agreement dated as of January 1, 1985 (the “Canso
Shareholders’ Agreement”).

 

(ii)         Other than the Canso Shareholders’ Agreement, there are no other
material Contracts to which the holder of the Canso Shares, in such capacity, is
bound.

 

(iii)      Canso does not own and does not have any Contract to acquire,
directly or indirectly, any shares in the capital or other equity or proprietary
interests in any Entity.

 

(iv)     To Seller’s knowledge, there are no current material violations of any
Applicable Law relating to Canso’s assets or its business as currently
conducted.

 

(v)        To Seller’s knowledge, all material facts relating to the business,
assets and liabilities of Canso and to the Canso Shares have been disclosed to
Purchaser.

 

3.2                               Survival of Seller’s Representations,
Warranties and Covenants

 

The representations and warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Seller contained
in this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant hereto, shall survive the Closing for a period of
18 months from and after the Closing Date and, notwithstanding such closing or
any investigation made by or on behalf of Purchaser, shall continue in full
force and effect for the benefit of Purchaser during such period, except that:

 

40

--------------------------------------------------------------------------------


 

(i)            the representations and warranties set out in Sections
3.1(h)(i) and 3.1(k) shall survive and continue in full force and effect without
limitation of time;

 

(ii)         the representations and warranties set out in Section 3.1(n) shall
survive and continue in full force and effect until 90 days after the expiration
of the period, if any, during which an assessment, reassessment or other form of
recognized written demand assessing liability for tax, interest or penalties
under applicable tax legislation in respect of any taxation year to which such
representations and warranties extend could be issued under such tax
legislation;

 

(iii)      the representations and warranties set out in Section 3.1(bb) shall
survive and continue in full force and effect until the second anniversary of
the Closing Date; and

 

(iv)     a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Time of
Closing, subject only to applicable limitation periods imposed by law.

 

3.3                               Purchaser’s Representations and Warranties

 

Purchaser represents and warrants to Seller as follows and acknowledges that
Seller is relying on such representations and warranties in connection with its
consummation of the transactions contemplated hereby:

 

(a)                                  Due Incorporation and Authority

 

Purchaser is duly incorporated, validly existing and in good standing with
respect to filing its annual returns under the laws of the Province of Nova
Scotia and has all requisite corporate power and capacity to own, lease and
operate its assets, properties and business and to carry on its business as
currently conducted.

 

(b)                                 Authority to Execute and Perform Agreement

 

Purchaser has all requisite corporate power and capacity to enter into, execute
and deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement, the Ancillary Agreements to which Purchaser is a party and the
Instruments of Assumption being delivered by Purchaser hereunder have been duly
authorized, executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery of this Agreement and the Ancillary
Agreements by Seller or its Affiliates and the validity and binding effect
hereof and thereof on Seller and its Affiliates) are the valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with their
terms.

 

41

--------------------------------------------------------------------------------


 

(c)                                  No Breach

 

The execution, delivery and performance by Purchaser of this Agreement, the
Ancillary Agreements to which Purchaser is a party and the Instruments of
Assumption, and the consummation by Purchaser of the transactions contemplated
hereby and thereby, will not

 

(i)             violate or result in the breach of any provision of the
constating documents of Purchaser;

 

(ii)          violate, result in the breach of, or default (or an event which,
with notice or lapse of time or both, would constitute a default) under, any
material contract to which Purchaser is a party or to which Purchaser or any of
its assets or properties may be bound; or

 

(iii)       to Purchaser’s knowledge, violate any statute, law or regulation of
any jurisdiction, which violation, individually or in the aggregate, could have
a material adverse effect on Purchaser’s ability to consummate the transactions
contemplated herein or the performance of its obligations hereunder.

 

(d)                                 Consents and Approvals

 

The execution and delivery by Purchaser of this Agreement, the Ancillary
Agreements to which Purchaser is a party and the Instruments of Assumption and
the performance by Purchaser of its obligations hereunder and thereunder do not
require Purchaser to obtain any consents, approvals, authorizations, licenses,
permits or other actions of, or make any filings with, any Governmental
Authority or any other Person.

 

(e)                                  Actions and Proceedings

 

There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or other Governmental Authority against Purchaser, and
there are no actions, litigation or suits or legal, administrative or arbitral
proceedings of any type whatsoever pending, or to the knowledge of Purchaser,
threatened, against Purchaser which individually or in the aggregate could
reasonably be expected to adversely affect Purchaser’s ability to consummate the
transactions contemplated herein or the performance of its obligations
hereunder.

 

(f)                                    Issued Shares

 

The issuance of the Issued Shares has been duly authorized and approved by all
requisite corporate, regulatory and other action, and the Issued Shares are
validly issued as fully paid common shares of Purchaser.

 

(g)                                 ETA Registration

 

Purchaser is a registrant for purposes of the ETA whose registration number is
80788 9019 RT0001.

 

42

--------------------------------------------------------------------------------


 

3.4                               Survival of Purchaser’s Representations,
Warranties and Covenants

 

The representations, warranties and, to the extent they have not been fully
performed at or prior to the Time of Closing, the covenants of Purchaser set
forth in this Agreement will survive the Closing for a period of 18 months from
and after the Closing Date.

 

ARTICLE 4 — COVENANTS

 

The parties hereto covenant and agree as follows:

 

4.1                               Governmental Filings

 

As soon as practicable after the execution of this Agreement, Seller and
Purchaser shall cooperate with each other and with their respective Affiliates
and shall make any and all filings and submissions to any Governmental Authority
which are required to be made in connection with the transactions contemplated
hereby (including all notices, filings and submissions required for the transfer
of or application for all necessary Permits and Forest Licenses). 
Notwithstanding the foregoing, Purchaser (at Purchaser’s cost) shall be
responsible for making all filings necessary to transfer and obtain all Permits
and Forest Licenses necessary for the operation of the Purchased Businesses on
and after the Closing Date.  Seller shall furnish to Purchaser and its
Affiliates and Purchaser shall furnish to Seller and its Affiliates such
information and assistance as the other parties may reasonably request in
connection with the preparation of any such notices, filings or submissions. 
Each party hereto agrees to give the other parties hereto prompt written notice
of any notification that it receives from any Governmental Authority in
connection with the transactions contemplated hereby.

 

4.2                               Expenses

 

The parties to this Agreement shall bear their own respective expenses incurred
in connection with the preparation, execution and performance of this Agreement,
including all fees and expenses of agents, representatives, counsel and
accountants.  Purchaser shall bear the costs and expenses associated with
(a) obtaining any surveys not already in the possession of Seller and any title
insurance policies and endorsements, (b) any sales or use taxes, federal taxes
and any other taxes or duties payable by either party as a result of the
transactions contemplated hereby (excluding any gains taxes), (c) any recording
costs or transfer taxes (including real property transfer or documentary stamp
taxes) resulting or arising from the transactions contemplated herein, and
(d) any fees, costs, legal fees or expenses required in connection with filings
with Governmental Authorities, in each case relating to the Assets and the
transactions contemplated hereby.

 

4.3                               Indemnification for Brokerage Commissions

 

(a)                                  Seller represents and warrants to Purchaser
that there are no brokerage commissions, finder’s fees or similar fees or
commissions payable in connection herewith on account of Seller’s actions or the
actions of any of its Affiliates.  Seller agrees to indemnify and save Purchaser
harmless from any claim or demand for commission or other compensation by any
broker, finder, agent or

 

43

--------------------------------------------------------------------------------


 

similar intermediary claiming to have been employed by or on behalf of Seller,
NPI or any of their respective Affiliates, and to bear the cost of any legal
expenses incurred by Purchaser in defending against any such claim.

 

(b)                                 Purchaser represents and warrants to Seller
that there are no brokerage commissions, finders’ fees or similar fees or
commissions payable in connection herewith on account of Purchaser’s actions or
the actions of its Affiliates.  Purchaser agrees to indemnify and save Seller
and its Affiliates harmless from any claim or demand for commission or other
compensation by any broker, finder, agent or similar intermediary claiming to
have been employed by or on behalf of Purchaser or any of its Affiliates and to
bear the cost of any legal expenses incurred by Seller or any of its Affiliates
in defending against any such claim.

 

4.4                               Access to Records

 

After the Closing Date, Purchaser and Seller shall afford to each other and
their respective representatives the opportunity, upon reasonable request, to
examine and make copies of the books and records of the Purchased Businesses
sold to Purchaser or of the books and records of the Purchased Businesses
retained by Seller, as the case may be, relating to periods prior to the Time of
Closing and to consult with their respective officers, employees, accountants
and other representatives, in connection with any bona fide business purpose,
including the preparation of tax and financial reports and the conducting of any
audits or disputes with respect thereto, the administration of Seller’s Benefit
Plans, the review of any materials, books, records or circumstances relating to
such party’s ongoing obligations under this Agreement, the Ancillary Agreements,
the Deeds and Assignments or the Instruments of Assumption.  Purchaser and
Seller shall each maintain all such books and records and shall not destroy or
dispose of any such books and records without the prior written consent of the
other for a period of six years following the Closing Date.  Notwithstanding the
foregoing, Purchaser or Seller may at any time notify the others that they
desire to dispose of identified books and records, in which event the party
receiving such notice may, at its own cost and expense, take delivery of some or
all of such books and records, failing which the party giving such notice may
dispose of such books and records without further liability to the other
parties.

 

4.5                               Affiliation with Seller

 

Purchaser and its Affiliates shall not represent to any third party that
Purchaser, its Affiliates or the Purchased Businesses are in any way affiliated
or associated with, or owned or operated by, Seller or its Affiliates except to
the extent required by or permitted under any of the Ancillary Agreements and
Section 4.9.

 

4.6                               Further Assurances

 

Seller and Purchaser will from time to time execute and deliver all such further
documents and instruments and do all acts and things as the other party may,
either before or after the Closing Date, reasonably require to effectively carry
out or better evidence or perfect the full intent and meaning of this Agreement.

 

44

--------------------------------------------------------------------------------


 

4.7                               Mail and Money Received After Closing

 

(a)                                  On or after the Closing Date, Purchaser may
receive and open all mail addressed to Seller, the Pulp Business or the
Woodlands Business and, to the extent that such mail and the contents thereof
relate to the Pulp Business, the Woodlands Business, the Assets or any of the
Assumed Liabilities, deal with the contents thereof in its discretion. 
Purchaser agrees to deliver or to cause to be delivered promptly to Seller all
other mail (including any mail that relates to Retained Assets or Retained
Liabilities) received which is addressed to Seller, the Pulp Business or the
Woodlands Business.  In the event that Seller receives mail on or after the
Closing Date addressed to Seller, the Pulp Business or the Woodlands Business
that relates to the operations of the Pulp Business, the Woodlands Business or
the Assets, Seller shall deliver or cause to be delivered promptly to Purchaser
such mail.

 

(b)                                 If, at any time from and after the Closing,
Seller receives any payment or other money comprising or relating to the Assets
that Seller is not otherwise entitled to hereunder, Seller shall be deemed to be
holding such funds in trust for Purchaser and shall promptly upon receipt of
such funds deliver the same to Purchaser without deduction, set-off,
counterclaim or offset.

 

4.8                               Delivery of Books and Records

 

Notwithstanding any provision of this Agreement to the contrary, Purchaser and
Seller acknowledge and agree that any books and records constituting Assets
which are not physically located at the Pictou Pulp Mill shall be delivered by
Seller to Purchaser on the Closing Date or as soon as practicable thereafter,
but in no event later than ten days thereafter.

 

4.9                               Use of Seller’s Trade Name

 

Purchaser shall be entitled to use existing sales literature, inventories,
packaging, office supplies, and such other items bearing any of the trade names
and trademarks of Seller which are included in the Assets for a period of nine
months from and after the Closing Date.  Purchaser agrees to cease using or
delete such trade names and trademarks from such items as soon as reasonably
practicable after the Closing Date but in any event within such nine-month
period.

 

ARTICLE 5 — EMPLOYMENT AND BENEFIT PLAN ARRANGEMENTS

 

5.1                               Employees

 

Purchaser shall, effective as of the Time of Closing:

 

(a)                                  employ on and after the Closing Date all of
the Employees who are employed in the Pulp Business or the Woodlands Business
who are not covered by a Collective Agreement on terms and conditions of
employment (excluding any stock-based compensation) no less favourable in the
aggregate than those in effect immediately prior to the Closing Date, provided
that nothing herein shall guarantee continued employment to any particular
Employee from and after the Closing Date or prevent the termination of
employment of any Employee within such period; and

 

45

--------------------------------------------------------------------------------


 

(b)                                 employ on and after the Closing Date all of
the Employees who are employed by Seller in the Pulp Business or the Woodlands
Business and who are covered by a Collective Agreement.

 

5.2                               Pension and Retirement Plans and Benefit Plans

 

(a)                                  Prior to the Time of Closing, Seller shall
have (i) transferred from the Benefit Plans to other benefit plans of Seller any
obligations, liabilities or funds relating to benefits for employees, inactive
employees, former employees and retired employees of Seller in respect of the
Terrace Bay, Ontario pulp mill or any other business or operation of Seller
other than the Purchased Businesses (all of which shall be Retained Liabilities
for all purposes of this Agreement), and (ii) amended the Benefit Plans to
reflect any such transfer.

 

(b)                                 Effective as of the Time of Closing, Seller
hereby assigns to Purchaser, and Purchaser hereby assumes from Seller, the
Benefit Plans relating to the Employees of the Purchased Businesses and the
Pension and Retirement Plans relating to Retired Employees and Former Employees
of the Purchased Businesses.

 

(c)                                  Effective as of the Time of Closing,
Purchaser shall execute and file with the appropriate Governmental Authorities
an amendment to the Pension Plans which shall provide for Purchaser to become an
administrator and sponsor of the Pension Plans.

 

(d)                                 Written confirmation of any and all
regulatory approvals shall be forwarded by each party to the other forthwith
upon receipt.

 

(e)                                  Seller shall provide to Purchaser such
information in respect of Employees, Retired Employees and Former Employees of
the Purchased Businesses as is reasonably required by Purchaser, as the case may
be, or their respective agents to properly administer the Benefit Plans and that
is in the possession or control of Seller, as the case may be.

 

ARTICLE 6 — CLOSING ARRANGEMENTS

 

6.1                               Closing

 

The sale and purchase of the Assets will be completed at the Time of Closing on
the Closing Date at:

 

Stewart McKelvey Stirling Scales
Purdy’s Wharf Tower One
1959 Upper Water Street
Suite 900
Halifax, Nova Scotia  B3J 2X2
Canada

 

46

--------------------------------------------------------------------------------


 

ARTICLE 7— GENERAL

 

7.1                               Time of the Essence

 

Time is of the essence of this Agreement.

 

7.2                               Public Announcements

 

Neither Seller nor Purchaser shall make any publicity release or announcement
concerning this Agreement, or make any disclosure with respect to the
consideration paid pursuant to this Agreement, or the transactions contemplated
hereby without the prior written approval thereof by Purchaser or Seller, as the
case may be, except as required by Applicable Law, in which case the party
issuing the release or making such disclosure shall so advise the other party in
writing in advance of such issuance or disclosure.

 

7.3                               Benefit of the Agreement

 

This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

 

7.4                               Third Party Beneficiaries

 

The provisions of this Agreement are solely for the benefit of the parties
hereto and their respective Affiliates, successors and permitted assigns and
shall not confer upon any third Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.  Nothing in this Agreement shall obligate Seller or its
Affiliates or Purchaser to assist any Employee, Retired Employee or Former
Employee to enforce any rights such Employee, Retired Employee or Former
Employee may have with respect to any of the Benefit Plans or other
employment-related benefits referred to in this Agreement.

 

7.5                               Entire Agreement

 

This Agreement and the Ancillary Agreements referred to herein (including the
Schedules hereto) constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and cancel and supersede any prior
understandings and agreements between the parties hereto with respect thereto. 
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties other
than as expressly set forth in this Agreement and the Ancillary Agreements.

 

7.6                               Amendments and Waivers

 

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by each of the parties hereto.  No waiver of any
breach of any provision of this Agreement will be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

 

47

--------------------------------------------------------------------------------


 

7.7                               Assignment

 

This Agreement may not be assigned by any party hereto without the written
consent of the other parties hereto.

 

7.8                               Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement will be given in writing and will be given by personal delivery or by
facsimile communication addressed to the recipient as follows:

 

(i)             to Seller:

 

Neenah Paper Company of Canada
3460 Preston Ridge Road, Suite 600
Alpharetta, Georgia  30005

 

Attention:                                         Steven S. Heinrichs

Senior Vice President, General Counsel and Secretary

 

Facsimile:                                            678-518-3283

 

(ii)          to Purchaser:

 

Northern Pulp Nova Scotia Corporation
260 Granton Abercrombie Branch Road
Abercrombie, Nova Scotia  B2H 5C6

 

or by mail to

 

Northern Pulp Nova Scotia Corporation
P.O. Box 549, Station Main
New Glasgow, Pictou County, Nova Scotia  B2H 5E8



Attention:                                         General Manager
Fax:                                                                          
(902) 752-5404



in either case with a copy to:



Atlas Holdings, LLC
One Sound Shore Drive
Suite 302
Greenwich, Connecticut  06830

 

Attention:                                         Tim Fazio

 

Facsimile:                                            203-622-0151

 

48

--------------------------------------------------------------------------------


 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other.  Any demand, notice
or other communication given by personal delivery will be conclusively deemed to
have been given on the day of actual delivery thereof and, if given by facsimile
communication, on the day of transmittal thereof if given during the normal
business hours of the recipient and on the Business Day during which such normal
business hours next occur if not given during such hours on any day if receipt
of such facsimile communication is confirmed.

 

7.9                               Remedies Cumulative

 

The rights and remedies of the parties hereunder are cumulative and are in
addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise.  No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.

 

7.10                        Governing Law

 

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Nova Scotia and the federal laws of Canada applicable
therein.

 

7.11                        Attornment

 

For the purpose of all legal proceedings, this Agreement will be deemed to have
been performed in the Province of Nova Scotia and the courts of the Province of
Nova Scotia (and all courts competent to hear appeals therefrom) will have
exclusive jurisdiction to entertain any action arising under this Agreement. 
Seller and Purchaser each hereby attorns to the jurisdiction of the courts of
the Province of Nova Scotia and all courts competent to hear appeals therefrom.

 

7.12                        Counterparts

 

This Agreement and any amendment, supplement, restatement or termination of any
provision of this Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

 

[The next page is the signature page.]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

AS SELLER

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

  Name:Sean Erwin

 

 

 

  Title:President and Chief Executive Officer

 

 

AS PURCHASER

 

NORTHERN PULP NOVA SCOTIA CORPORATION

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

  Name:Sean Erwin

 

 

 

  Title:President and Chief Executive Officer

 

Signature page for Mill and Woodlands Asset Purchase Agreement

 

--------------------------------------------------------------------------------

 

 